Exhibit 10.1

 

Published CUSIP Number: 03076GAB3

Execution Version

 

CREDIT AGREEMENT

 

consisting of a

 

$203,500,000

Tranche B Term Loan Facility

 

and a

 

$95,000,000

Revolving Credit Facility

 

dated as of

 

January 31, 2006

 

among

 

AMERIPATH HOLDINGS, INC.,

as Holdings

 

AMERIPATH, INC.,

as the Borrower

 

The Lenders Party Hereto from Time to Time

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Collateral Agent

 

CITIGROUP GLOBAL MARKETS INC.,

as Syndication Agent

 

and

 

DEUTSCHE BANK SECURITIES INC.

and

UBS SECURITIES LLC,

as Co-Documentation Agents

 

--------------------------------------------------------------------------------

 

WACHOVIA CAPITAL MARKETS, LLC

and

CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

ARTICLE I      Definitions      SECTION 1.01.   Defined Terms    2 SECTION 1.02.
  Classification of Loans and Borrowings    27 SECTION 1.03.   Terms Generally
   28 SECTION 1.04.   Accounting Terms; GAAP    28 SECTION 1.05.   Specified
Transactions    28 ARTICLE II      The Credits      SECTION 2.01.   Commitments
   28 SECTION 2.02.   Loans and Borrowings    28 SECTION 2.03.   Requests for
Borrowings    29 SECTION 2.04.   Swingline Loans    30 SECTION 2.05.   Letters
of Credit    31 SECTION 2.06.   Funding of Borrowings    34 SECTION 2.07.  
Interest Elections    35 SECTION 2.08.   Termination and Reduction of
Commitments    36 SECTION 2.09.   Repayment of Loans; Evidence of Debt    37
SECTION 2.10.   Amortization of Tranche B Term Loans    37 SECTION 2.11.  
Prepayment of Loans    38 SECTION 2.12.   Fees    40 SECTION 2.13.   Interest   
41 SECTION 2.14.   Alternate Rate of Interest    42 SECTION 2.15.   Increased
Costs    42 SECTION 2.16.   Break Funding Payments    43 SECTION 2.17.   Taxes
   44 SECTION 2.18.   Payments Generally; Pro Rata Treatment; Sharing of Setoffs
   45 SECTION 2.19.   Mitigation Obligations; Replacement of Lenders    46
SECTION 2.20.   Incremental Extensions of Credit.    47 ARTICLE III     
Representations and Warranties      SECTION 3.01.   Organization; Power    48
SECTION 3.02.   Authorization; Enforceability    48 SECTION 3.03.   Governmental
Approvals; No Conflicts    48 SECTION 3.04.   Financial Condition; No Material
Adverse Change    49 SECTION 3.05.   Properties    50 SECTION 3.06.   Litigation
and Environmental Matters    50 SECTION 3.07.   Compliance with Laws and
Agreements    51

 

-i-



--------------------------------------------------------------------------------

         Page


--------------------------------------------------------------------------------

SECTION 3.08.   Investment and Holding Company Status    51 SECTION 3.09.  
Taxes    51 SECTION 3.10.   ERISA    51 SECTION 3.11.   Disclosure    51 SECTION
3.12.   Subsidiaries    51 SECTION 3.13.   Insurance    52 SECTION 3.14.   Labor
Matters    52 SECTION 3.15.   Solvency    52 SECTION 3.16.   Senior Indebtedness
   52 SECTION 3.17.   Reimbursement from Third Party Payors    52 SECTION 3.18.
  Fraud and Abuse    53 ARTICLE IV      Conditions      SECTION 4.01.  
Effective Date    53 SECTION 4.02.   Each Credit Event    56 ARTICLE V     
Affirmative Covenants      SECTION 5.01.   Financial Statements and Other
Information    57 SECTION 5.02.   Notices of Material Events    58 SECTION 5.03.
  Information Regarding Collateral    59 SECTION 5.04.   Existence; Conduct of
Business    59 SECTION 5.05.   Payment of Obligations    59 SECTION 5.06.  
Maintenance of Properties    60 SECTION 5.07.   Insurance    60 SECTION 5.08.  
Casualty and Condemnation    60 SECTION 5.09.   Books and Records; Inspection
and Audit Rights    60 SECTION 5.10.   Compliance with Laws    60 SECTION 5.11.
  Use of Proceeds and Letters of Credit    60 SECTION 5.12.   Additional
Subsidiaries.    61 SECTION 5.13.   Further Assurances    61 SECTION 5.14.  
Post Closing Matters    61 ARTICLE VI      Negative Covenants      SECTION 6.01.
  Indebtedness; Certain Equity Securities    62 SECTION 6.02.   Liens    64
SECTION 6.03.   Fundamental Changes    65 SECTION 6.04.   Investments, Loans,
Advances, Guarantees and Acquisitions    66 SECTION 6.05.   Asset Sales    68
SECTION 6.06.   Sale and Leaseback Transactions    69 SECTION 6.07.   Swap
Agreements    69 SECTION 6.08.   Restricted Payments; Certain Payments of
Indebtedness    70

 

-ii-



--------------------------------------------------------------------------------

         Page


--------------------------------------------------------------------------------

SECTION 6.09.   Transactions with Affiliates    72 SECTION 6.10.   Restrictive
Agreements    73 SECTION 6.11.   Amendment of Material Documents    74 SECTION
6.12.   Interest Expense Coverage Ratio    74 SECTION 6.13.   Leverage Ratio   
75 SECTION 6.14.   Maximum Capital Expenditures    76 SECTION 6.15.   Fiscal
Year    76 ARTICLE VII      Events of Default      SECTION 7.01.   Events of
Default    76 SECTION 7.02.   Borrower’s Right to Cure    79 SECTION 7.03.  
Exclusion of Immaterial Subsidiaries    79 ARTICLE VIII      The Agents     
SECTION 8.01.   The Agents    80 ARTICLE IX      Miscellaneous      SECTION
9.01.   Notices    81 SECTION 9.02.   Waivers; Amendments    82 SECTION 9.03.  
Expenses; Indemnity; Damage Waiver    85 SECTION 9.04.   Successors and Assigns
   86 SECTION 9.05.   Survival    88 SECTION 9.06.   Counterparts; Integration;
Effectiveness    89 SECTION 9.07.   Severability    89 SECTION 9.08.   Right of
Setoff    89 SECTION 9.09.   Governing Law; Jurisdiction; Consent to Service of
Process    89 SECTION 9.10.   WAIVER OF JURY TRIAL    90 SECTION 9.11.  
Headings    90 SECTION 9.12.   Confidentiality    90 SECTION 9.13.   Interest
Rate Limitation    91 SECTION 9.14.   USA Patriot Act    91 SECTION 9.15.  
Release of Collateral.    91

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 2.01 — Commitments

Schedule 3.04 — Material Liabilities

Schedule 3.05 — Real Property

Schedule 3.12 — Subsidiaries

Schedule 3.13 — Insurance

Schedule 4.01 — Local Counsel Jurisdictions

Schedule 5.14 — Post-Closing Matters

Schedule 6.01 — Existing Indebtedness

Schedule 6.02 — Existing Liens

Schedule 6.04 — Existing Investments

Schedule 6.09 — Existing Transactions with Affiliates

Schedule 6.10 — Existing Restrictions

 

EXHIBITS:

 

Exhibit A   — Form of Assignment and Assumption Exhibit B-1   — Form of Opinion
of Ropes & Gray LLP Exhibit B-2   — Form of Opinion of Local Counsel Exhibit C  
— Form of Collateral Agreement Exhibit D   — Form of Perfection Certificate
Exhibit E   — Form of Borrowing Request Exhibit F   — Form of Interest Election
Request Exhibit G   — Form of Note

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of January 31, 2006, among AMERIPATH, INC., a Delaware
corporation (the “Borrower”), AMERIPATH HOLDINGS, INC., a Delaware corporation
(“Holdings”), the LENDERS party hereto from time to time, WACHOVIA BANK,
NATIONAL ASSOCIATION, as Administrative Agent, WACHOVIA CAPITAL MARKETS, LLC and
CITIGROUP GLOBAL MARKETS INC., as joint lead arrangers and joint bookrunners,
CITIGROUP GLOBAL MARKETS INC., as Syndication Agent, and DEUTSCHE BANK
SECURITIES INC. and UBS SECURITIES LLC, as Co-Documentation Agents.

 

Pursuant to the Agreement and Plan of Merger dated as of September 29, 2005 (the
“Merger Agreement”), by and among the Borrower, Holdings, Specialty
Laboratories, Inc., a California corporation (“Specialty”), and Silver
Acquisition Corp., a California corporation (“MergerCo”), MergerCo will merge
with and into Specialty (the “Merger”), with Specialty surviving the Merger.

 

Immediately prior to or substantially concurrently with the consummation of the
Merger, (a) the Permitted Investors will contribute cash to Holdings in an
aggregate amount of not less than $45,900,000 (the “Cash Equity Contribution”)
and James B. Peter, M.D., Ph.D. will contribute rollover equity to Holdings in
an aggregate amount of not less than $119,300,000 (the “Rollover Equity”) in
exchange for shares of common stock of Holdings; (b) Holdings will contribute
the aggregate amount described in clause (a) to the Borrower as common equity in
exchange for all the issued and outstanding Equity Interests (as defined below)
of the Borrower (the steps described in clauses (a) and (b) of this paragraph
together, the “Equity Contributions”); (c) the Borrower will obtain senior
secured credit facilities having an aggregate principal amount of $298,500,000
pursuant to this Agreement; (d) the Borrower and its Subsidiaries will repay all
amounts outstanding under the Borrower’s existing Credit Agreement dated as of
February 17, 2004 (as amended, the “Existing Credit Agreement”), by and among
the Borrower, Holdings, the banks and financial institutions named as lenders
therein, Credit Suisse First Boston and Deutsche Bank Securities Inc., and the
Borrower will terminate all commitments thereunder and all liens in respect
thereof shall be released; (e) the Borrower will pay all executive severance
costs associated with the Merger; and (f) the Borrower will pay all fees,
expenses and other costs incurred in connection with the foregoing clauses
(c) through (f) (together, the “Transaction Costs”).

 

The Borrower has requested that the Lenders extend credit in the form of
(a) Tranche B Term Loans (as defined below) on the Effective Date (as defined
below) in an aggregate principal amount not to exceed $203,500,000 and
(b) Revolving Loans, Swingline Loans and Letters of Credit (each as defined
below) at any time and from time to time during the Revolving Availability
Period, in an aggregate principal amount at any time outstanding not to exceed
$95,000,000.

 

The proceeds of the Tranche B Term Loans and any Revolving Loans borrowed on the
Effective Date will be used by the Borrower on the Effective Date, solely
(i) first, to pay the Transaction Costs, (ii) second, to pay all principal,
interest, fees and other amounts outstanding under the Existing Credit Agreement
and (iii) third, together with the Equity Contributions, amounts remaining under
the Borrower’s contingent note reserve and cash on hand at Specialty, to pay the
merger consideration (the “Merger Consideration”) required by the Merger
Agreement. The proceeds of Revolving Loans borrowed after the Effective Date,
Swingline Loans and Letters of Credit will be used by the Borrower for working
capital and general corporate purposes (including Permitted Acquisitions).

 

The Lenders are willing to extend such credit to the Borrower, and the Issuing
Bank is willing to issue Letters of Credit for the account of the Borrower, on
the terms and subject to the conditions set forth herein. Accordingly, the
parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

 

Definitions

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquisition Documents” means the Merger Agreement, the other agreements to be
entered into in connection with the Merger, all schedules, exhibits and annexes
to each of the foregoing and all side letters, instruments and agreements
affecting the terms of any of the foregoing or entered into in connection
therewith.

 

“Additional Senior Debt” means unsecured Indebtedness of the Borrower (that may
be guaranteed by Holdings and those Subsidiaries that are Loan Parties) that
(a) does not have a stated maturity date prior to the date that is 180 days
after the Tranche B Maturity Date, (b) does not require any scheduled payment of
principal (including pursuant to a sinking fund obligation) or amortization
prior to the date that is 180 days after the Tranche B Maturity Date,
(c) contains non-pricing terms (including covenants, events of default,
remedies, redemption provisions and sinking fund provisions) no less favorable
to the Lenders than the terms (other than customary market differences between
senior debt securities and senior subordinated debt securities) of the Senior
Subordinated Notes (it being understood that such Indebtedness need not be
subordinated) and (d) bears a market rate of interest as determined by the
Borrower’s Board of Directors.

 

“Additional Subordinated Debt” means unsecured Indebtedness of the Borrower
(that may be guaranteed by Holdings and those Subsidiaries that are Loan
Parties) that (a) does not have a stated maturity date prior to the date that is
180 days after the Tranche B Maturity Date, (b) does not require any scheduled
payment of principal (including pursuant to a sinking fund obligation) or
amortization prior to the date that is 180 days after the Tranche B Maturity
Date, (c) is (and all guarantees with respect thereto are) subordinated to the
Obligations on terms no less favorable to the Lenders than the terms of the
Senior Subordinated Notes, (d) contains non-pricing terms (including covenants,
events of default, remedies, redemption provisions and sinking fund provisions)
no less favorable to the Lenders than the terms of the Senior Subordinated Notes
and (e) bears a market rate of interest as determined by the Borrower’s Board of
Directors.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means Wachovia Bank, National Association, in its
capacity as administrative agent for the Lenders under the Loan Documents.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by or is under common Control with the Person specified.

 

-2-



--------------------------------------------------------------------------------

“Affiliated Practice” means any physician-owned professional organization,
association or corporation that employs or contracts with physicians engaged in
a pathology practice and has entered into a Management Services Agreement with
the Borrower or any subsidiary.

 

“Agents” means the Administrative Agent, the Collateral Agent, the Syndication
Agent and the Co-Documentation Agents.

 

“Agreement” means this Credit Agreement, as the same may be renewed, extended,
modified, supplemented or amended from time to time.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

 

“Applicable Percentage” means, with respect to any Revolving Lender, the
percentage of the aggregate Revolving Commitments represented by such Lender’s
Revolving Commitment. If the Revolving Commitments have terminated or expired,
the Applicable Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments that occur
thereafter.

 

“Applicable Rate” means, for any day with respect to (a) any ABR Loan or
Eurodollar Loan that is a Revolving Loan or (b) the commitment fees payable
hereunder in respect of the Revolving Commitments, as applicable, the applicable
rate per annum set forth below under the caption “Revolving Loan ABR Spread”,
“Revolving Loan Eurodollar Spread” or “Commitment Fee Rate”, as applicable, in
each case, based upon the Leverage Ratio as of the most recent determination
date, provided that prior to the date of delivery to the Administrative Agent,
pursuant to Section 5.01, of the Borrower’s consolidated financial information
for the Borrower’s first full fiscal quarter ending at least three months after
the Effective Date, the “Applicable Rate” for purposes of clauses (a) and
(b) above shall be the applicable rate per annum set forth below in Category 1:

 

Leverage Ratio

--------------------------------------------------------------------------------

   Revolving
Loan
ABR
Spread


--------------------------------------------------------------------------------

    Revolving
Loan
Eurodollar
Spread


--------------------------------------------------------------------------------

    Commitment
Fee Rate


--------------------------------------------------------------------------------

 

Category 1

³ 4.75x

   1.25 %   2.25 %   0.50 %

Category 2

³ 4.25x and < 4.75x

   1.00 %   2.00 %   0.50 %

Category 3

³ 3.75x and < 4.25x

   0.75 %   1.75 %   0.375 %

Category 4

< 3.75x

   0.50 %   1.50 %   0.375 %

 

The Applicable Rate for Tranche B Term Loans shall at all times be 2.00% per
annum for Eurodollar Loans and 1.00% per annum for ABR Loans.

 

-3-



--------------------------------------------------------------------------------

For purposes of the foregoing, (a) the Leverage Ratio shall be determined on a
Pro Forma Basis as of the end of each fiscal quarter of the Borrower based upon
the Borrower’s consolidated financial statements delivered pursuant to
Section 5.01(a) or (b), and (b) each change in the Applicable Rate resulting
from a change in the Leverage Ratio shall be effective during the period
commencing on and including the date of delivery to the Administrative Agent of
such consolidated financial statements indicating such change and ending on the
date immediately preceding the effective date of the next such change, provided
that the Leverage Ratio, for purposes of determining the Applicable Rate, shall
be deemed to be in Category 1 (i) at any time that an Event of Default has
occurred and is continuing or (ii) at the option of the Administrative Agent or
at the request of the Required Revolving Lenders if the Borrower fails to
deliver the consolidated financial statements required to be delivered by it
pursuant to Section 5.01(a) or (b), during the period from the expiration of the
time for delivery thereof until such consolidated financial statements are
delivered. The Administrative Agent shall notify the Borrower upon any change in
the Applicable Rate in accordance with the proviso in the immediately preceding
sentence.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

 

“Arrangers” means Wachovia Capital Markets, LLC and Citigroup Global Markets
Inc.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04) and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Available Amount” means, the sum, without duplication, of:

 

(a) the sum (determined on a cumulative basis and in no event less than zero) of
the Borrower’s Portion of Excess Cash Flow for all fiscal years ending after
January 1, 2007, plus

 

(b) the amount of Net Proceeds actually received by the Borrower from the
issuance by Holdings of any Equity Interests (or capital contribution in respect
thereof or otherwise) after the Effective Date that was not Otherwise Applied,
plus

 

(c) the amount of Net Proceeds actually received by the Borrower from the
issuance after the Effective Date of Qualified Holdings Debt that was not
Otherwise Applied, plus

 

(d) an amount equal to any returns (including dividends, interest,
distributions, returns of principal and profits on sale) actually received by
the Borrower or any of the Subsidiaries in cash in respect of any Investments
made after the Effective Date pursuant to Section 6.04(xvii), minus

 

(e) the sum of (i) the aggregate amount of Investments made after the Effective
Date pursuant to Section 6.04(xvii), (ii) the aggregate amount of Restricted
Payments made after the Effective Date pursuant to Section 6.08(a)(ix) and
(iii) the aggregate amount of payments made after the Effective Date pursuant to
Section 6.08(b)(iv).

 

For the avoidance of doubt, Net Proceeds used to make Restricted Payments
pursuant to Section 6.08(a)(xiii) shall not be used in the calculation of the
“Available Amount.”

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

-4-



--------------------------------------------------------------------------------

“Borrower” has the meaning set forth in the preamble to this Agreement.

 

“Borrower’s Portion of Excess Cash Flow” means, on any date after January 1,
2007, the portion of Excess Cash Flow for the immediately preceding full fiscal
year of the Borrower for which financial statements have been delivered pursuant
to Section 5.01 that has not been, or is not required to be, applied to prepay
Loans pursuant to Section 2.11(d).

 

“Borrowing” means (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, provided that a written Borrowing Request shall be
substantially in the form of Exhibit E, or such other form as shall be approved
by the Administrative Agent.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

 

“Capital Expenditures” means, for any period (and without duplication), (a) the
additions to property, plant and equipment and other capital expenditures of the
Borrower and any of the Subsidiaries that are (or would be) set forth in a
consolidated statement of cash flows of the Borrower for such period prepared in
accordance with GAAP and (b) Capital Lease Obligations incurred by the Borrower
and the Subsidiaries during such period; provided that Capital Expenditures
shall not include (i) expenditures to the extent they are made with the Net
Proceeds of the issuance by Holdings of Equity Interests (or capital
contributions in respect thereof) or Qualified Holdings Debt after the Effective
Date to the extent not Otherwise Applied, (ii) investments that constitute a
portion of the purchase price of a Permitted Acquisition, (iii) expenditures
that constitute a reinvestment of the Net Proceeds of any event described in
clause (a) or (b) of the definition of the term “Prepayment Event”, to the
extent permitted by Section 2.11(c), and (iv) the purchase price of equipment
purchased during such period to the extent the consideration therefor consists
of any combination of (x) used or surplus equipment traded in at the time of
such purchase and (y) the proceeds of a concurrent sale of used or surplus
equipment.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Change in Control” means:

 

(a) the acquisition of record ownership by any Person other than Holdings of any
Equity Interests in the Borrower,

 

(b) prior to an IPO, the failure by the Permitted Investors to own, directly or
indirectly, beneficially or of record, Equity Interests in Holdings representing
a majority of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests in Holdings,

 

-5-



--------------------------------------------------------------------------------

(c) after an IPO, (i) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934, as amended, and the rules of the SEC thereunder
as in effect on the date hereof) of Equity Interests in Holdings representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests in Holdings and (ii) the ownership, directly or
indirectly, beneficially or of record, by the Permitted Investors of Equity
Interests in Holdings representing in the aggregate a lesser percentage of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests in Holdings than such Person or group,

 

(d) occupation of a majority of the seats (other than vacant seats) on the Board
of Directors of Holdings by Persons who were not (i) nominated by the Board of
Directors of Holdings, (ii) appointed by directors so nominated or
(iii) nominated by the Permitted Investors or

 

(e) the occurrence of a “Change of Control”, as defined in any of the Senior
Subordinated Notes Documents, any indenture or other instrument, agreement or
other document evidencing or governing any Qualified Holdings Debt or any
certificate of designations relating to the Qualified Preferred Stock.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

“Charges” has the meaning set forth in Section 9.13.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Tranche B
Term Loans or Swingline Loans and, when used in reference to any Commitment,
refers to whether such Commitment is a Revolving Commitment or a Tranche B
Commitment.

 

“CLO” has the meaning assigned to such term in Section 9.04(b).

 

“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder, as amended from time to time.

 

“Collateral” means any and all “Collateral”, as defined in any applicable
Security Document and all other property of whatever kind subject or purported
to be subject from time to time to a Lien under any Security Document.

 

“Collateral Agent” means Wachovia Bank National Association in its capacity as
collateral agent for the Lenders under this Agreement and any Security Document.

 

“Collateral Agreement” means the Guarantee and Collateral Agreement among the
Loan Parties and the Collateral Agent, substantially in the form of Exhibit C.

 

-6-



--------------------------------------------------------------------------------

“Collateral and Guarantee Requirement” means the requirement that:

 

(a) the Collateral Agent shall have received from each Loan Party either (i) a
counterpart of the Collateral Agreement duly executed and delivered on behalf of
such Loan Party or (ii) in the case of any Person that becomes a Loan Party
after the Effective Date, a supplement to the Collateral Agreement, in the form
specified therein, duly executed and delivered on behalf of such Loan Party;

 

(b) all outstanding Equity Interests of (i) the Borrower and (ii) each
Subsidiary owned directly by any Loan Party shall have been pledged pursuant to
the Collateral Agreement (except that the Loan Parties (i) shall not be required
to pledge more than 65% of the outstanding voting Equity Interests of any
first-tier Foreign Subsidiary and (ii) shall not be required to pledge or
otherwise grant security interests in any assets of a Foreign Subsidiary) and
the Collateral Agent shall have received certificates or other instruments
representing all such Equity Interests, together with undated stock powers or
other instruments of transfer with respect thereto endorsed in blank;

 

(c) all Indebtedness of Holdings, the Borrower and each Subsidiary that is owing
to any Loan Party shall be evidenced by a promissory note and shall have been
pledged pursuant to the Collateral Agreement, and the Collateral Agent shall
have received all such promissory notes, together with undated instruments of
transfer with respect thereto endorsed in blank;

 

(d) all documents and instruments, including Uniform Commercial Code financing
statements and control agreements, required by law or reasonably requested by
the Collateral Agent to be executed, filed, registered or recorded to create the
Liens intended to be created by the Collateral Agreement and perfect such Liens
to the extent required by the Collateral Agreement, shall have been executed,
filed, registered or recorded or delivered to the Collateral Agent for filing,
registration or recording;

 

(e) the Collateral Agent shall have received (i) counterparts of a Mortgage with
respect to each Mortgaged Property duly executed and delivered by the record
owner of such Mortgaged Property, (ii) a policy or policies of title insurance
issued by a nationally recognized title insurance company insuring the Lien of
each such Mortgage as a valid first-priority Lien on the Mortgaged Property
described therein, free of any other Liens except as expressly permitted by
Section 6.02, together with such endorsements, coinsurance and reinsurance in
such amount as the Collateral Agent or the Required Lenders may reasonably
request, and such surveys, appraisals, legal opinions, completed Federal
Emergency Management Agency Standard Flood Hazard Determination with respect to
each Mortgaged Property and other documents as the Collateral Agent or the
Required Lenders may reasonably request with respect to any such Mortgage or
Mortgaged Property; and

 

(f) each Loan Party shall have obtained all material consents and approvals
required to be obtained by it in connection with the execution and delivery of
all Security Documents to which it is a party, the performance of its
obligations thereunder and the granting by it of the Liens thereunder.

 

Notwithstanding anything to the contrary in this Agreement or any Security
Document, no Loan Party shall be required to pledge or grant security interests
in particular assets if, in the reasonable judgment of the Administrative Agent
or the Collateral Agent, the costs of creating or perfecting such pledges or
security interests in such assets (including any mortgage, stamp, intangibles or
other tax) are excessive in relation to the benefits to the Lenders therefrom.

 

-7-



--------------------------------------------------------------------------------

“Commitment” means a Revolving Commitment, a Tranche B Commitment, a Commitment
in respect of an Incremental Extension of Credit (if any) or any combination
thereof (as the context requires).

 

“Commitment Letter” means the commitment letter, dated September 29, 2005,
between the Borrower, Wachovia Bank, National Association, Wachovia Capital
Markets, LLC, Citigroup Global Markets Inc., Deutsche Bank Trust Company
Americas, Deutsche Bank Securities Inc. and UBS Loan Finance LLC.

 

“Company Disclosure Letter” means the company disclosure letter, dated
September 29, 2005, delivered by Specialty in connection with the Merger
Agreement.

 

“Consolidated Cash Interest Expense” means, for any period, the excess of
(a) the sum of (i) the interest expense (including imputed interest expense in
respect of Capital Lease Obligations) of Holdings (to the extent paid with funds
received as a dividend or other distribution from the Borrower made for the
purpose of allowing Holdings to make such payment), the Borrower and the
subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP, (ii) any interest accrued during such period in respect of
Indebtedness of Holdings (to the extent such interest is paid with funds
received as a dividend or other distribution from the Borrower made for the
purpose of allowing Holdings to make such payment), the Borrower or any
subsidiary that is required to be capitalized rather than included in such
consolidated interest expense for such period in accordance with GAAP (less the
amount of such capitalized interest that is included in Capital Expenditures in
accordance with GAAP), plus (iii) any cash payments made during such period in
respect of obligations referred to in clause (b)(ii) below that were amortized
or accrued in a previous period occurring after the Closing Date, minus (b) the
sum of (i) to the extent included in such consolidated interest expense for such
period, non-cash amounts attributable to amortization or write-off of financing
costs paid in a previous period, plus (ii) to the extent included in such
consolidated interest expense for such period, non-cash amounts attributable to
amortization of debt discounts, capitalized interest or accrued interest payable
in kind for such period. For purposes of determining Consolidated Cash Interest
Expense, (a) Consolidated Cash Interest Expense for the period of four
consecutive fiscal quarters ending on March 31, 2006, shall be equal to the
product of (i) Consolidated Cash Interest Expense for the fiscal quarter ending
on March 31, 2006, and (ii) four, (b) Consolidated Cash Interest Expense for the
period of four consecutive fiscal quarters ending on June 30, 2006, shall be
equal to the product of (i) Consolidated Cash Interest Expense for the two
consecutive fiscal quarters ending on June 30, 2006, and (ii) two and
(c) Consolidated Cash Interest Expense for the period of four consecutive fiscal
quarters ending on September 30, 2006, shall be equal to the product of
(i) Consolidated Cash Interest Expense for the three consecutive fiscal quarters
ending on September 30, 2006, and (ii) a fraction, the numerator of which is
four and the denominator of which is three; provided that, in each case,
Consolidated Cash Interest expense for the fiscal quarter ending March 31, 2006
shall be calculated on a pro forma basis after giving effect to the
Transactions.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus

 

(a) without duplication and to the extent deducted in determining such
Consolidated Net Income for such period, the sum of: (i) consolidated interest
expense of the Borrower and its subsidiaries for such period,
(ii) (A) consolidated income tax expense of the Borrower and its subsidiaries
for such period and (B) income tax expense of Holdings for such period to the
extent paid in such period using the proceeds of Restricted Payments made by the
Borrower pursuant to clause (v) of Section 6.08(a), (iii) all amounts
attributable to depreciation and amortization expense of the Borrower and its
subsidiaries for such period, (iv) any non-cash charges for such period,

 

-8-



--------------------------------------------------------------------------------

including, for the avoidance of doubt, charges for purchase accounting
adjustments, asset impairment, FAS 123(R), and write-offs of deferred financing
costs (but excluding (A) any non-cash charge in respect of an item that was
included in Consolidated Net Income in a prior period and (B) any non-cash
charge that relates to the write-down or write-off of inventory),
(v) Transaction Costs in an aggregate amount not to exceed $18,700,000 made or
incurred by the Borrower and its subsidiaries in connection with the
Transactions that are paid, accrued or reserved for within 365 days of the
consummation of the Transactions, (vi) any non-recurring fees, cash charges and
other cash expenses (A) made or incurred by the Borrower and its subsidiaries in
connection with any Permitted Acquisition, including severance, relocation and
facilities closing costs, that are paid, accrued or reserved for within 365 days
of such transaction; provided that such amount shall not exceed $7,500,000 in
the aggregate during the term of this Agreement or (B) incurred in connection
with the issuance of Equity Interests or Indebtedness or the extinguishment of
Indebtedness; provided that such amount shall not exceed $7,500,000 in the
aggregate during the term of this Agreement, (vii) other cash expenses incurred
during such period in connection with a Permitted Acquisition to the extent that
such expenses are reimbursed in cash during such period pursuant to
indemnification provisions of any agreement relating to such transaction,
(viii) fees paid to any Sponsor or Sponsor Affiliate under Section 6.09(i) and
(ix) cash expenses incurred during such period in connection with extraordinary
casualty events to the extent such expenses are reimbursed in cash by insurance
during such period minus

 

(b) without duplication and to the extent included in determining such
Consolidated Net Income, (i) any cash payments made during such period in
respect of non-cash charges described in clause (a)(iv) taken in a prior period
or taken in such period and (ii) any non-cash items of income for such period,
all determined on a consolidated basis in accordance with GAAP, and

 

(c) (without duplication) plus unrealized losses and minus unrealized gains in
each case in respect of Swap Agreements, as determined in accordance with GAAP.

 

The Borrower’s Consolidated EBITDA for the fiscal quarters ended June 30, 2005,
September 30, 2005 and December 31, 2005 shall be $27,300,000, $27,100,000 and
$24,740,000, respectively; provided that if the Borrower’s financial statements
with respect to any of the foregoing periods shall be restated or otherwise
amended, Consolidated EBITDA shall be adjusted for such periods to the extent
necessary to give effect to such restatement or amendment. The Borrower’s
Consolidated EBITDA for the fiscal quarter ended March 31, 2006 shall be the sum
of (x) the Borrower’s Consolidated EBITDA for such period minus the portion of
the Borrower’s Consolidated EBITDA attributable to Specialty and (y) the product
of the portion of the Borrower’s Consolidated EBITDA attributable to Specialty
for the two month period ended March 31, 2006 multiplied by 3/2.

 

“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and its subsidiaries for such period determined on a consolidated basis
in accordance with GAAP, provided that there shall be excluded from Consolidated
Net Income (a) the income of any subsidiary (other than a Consolidated Practice
or a Guarantor) to the extent that the declaration or payment of dividends or
other distributions by such subsidiary of that income is not at the time
permitted by a Requirement of Law or any agreement or instrument applicable to
such subsidiary, except to the extent of the amount of cash dividends or other
cash distributions actually paid to the Borrower or any subsidiary during such
period (unless the income of any subsidiary receiving such dividend or
distribution would be excluded from Consolidated Net Income pursuant to this
proviso), (b) any gains or losses attributable to sales of assets out of the
ordinary course of business and any extraordinary losses or gains and
(c) Restricted Payments made by the Borrower pursuant to Section 6.08(a)(iv).
Notwithstanding the foregoing, only for purposes of calculating the “Available
Amount”, Consolidated Net Income shall be increased (without duplication

 

-9-



--------------------------------------------------------------------------------

to the extent already included in calculating “Available Amount”) by the amount
of cash dividends or other cash distributions actually paid to the Borrower or
any subsidiary (unless the income of the subsidiary receiving such dividend or
distribution would be excluded from Consolidated Net Income pursuant to this
definition) since the Effective Date, to the extent not previously included
therein. Notwithstanding the foregoing, in the event that a subsidiary (other
than a Consolidated Practice or a Guarantor) is not wholly owned by the
Borrower, the Borrower shall only include its proportionate share of the income
of such subsidiary.

 

“Consolidated Practice” means any Affiliated Practice, the accounts of which are
consolidated with the Borrower and its subsidiaries in accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Default” means any event or condition that constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived).

 

“Environmental Laws” means all laws (including the common law), rules,
regulations, codes, ordinances, orders, decrees, judgments, injunctions, notices
or binding agreements issued, promulgated or entered into by or with any
Governmental Authority, relating in any way to the environment, preservation or
reclamation of natural resources, the presence, management, Release or
threatened Release of any Hazardous Material, or to health and safety matters.

 

“Environmental Liability” means liabilities, obligations, damages, claims,
actions, suits, judgments, orders, fines, penalties, fees, expenses and costs
(including administrative oversight costs, natural resource damages and medical
monitoring, investigation or remediation costs), whether contingent or
otherwise, arising out of or relating to (a) compliance or non-compliance with
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Contributions” has the meaning set forth in the preamble to this
Agreement.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest from the issuer thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations promulgated thereunder, as amended from time to time.

 

-10-



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30 day notice period is waived), (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived, the
failure to make by its due date a required installment under Section 412(m) of
the Code with respect to any Plan or the failure to make any required
contribution to a Multiemployer Plan, (c) the filing pursuant to Section 412(d)
of the Code or Section 303(d) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan, (d) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan, (e) the receipt by the Borrower or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan, (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan, (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA, (h) the “substantial cessation of operations” within the meaning of
Section 4062(e) of ERISA with respect to a Plan, (i) the making of any amendment
to any Plan which could result in the imposition of a lien or the posting of a
bond or other security; or (j) the occurrence of a nonexempt prohibited
transaction (within the meaning of Section 4975 of the Code or Section 406 of
ERISA) which could result in any material liability to the Borrower or any of
the Subsidiaries.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

“Excess Cash Flow” means, for any fiscal year, the sum (without duplication) of:

 

(a) Consolidated Net Income for such fiscal year, adjusted to exclude any gains
or losses attributable to Prepayment Events; plus

 

(b) depreciation, amortization and other non-cash charges or losses (including
deferred income taxes) deducted in determining such Consolidated Net Income for
such fiscal year; plus

 

(c) the amount, if any, by which Net Working Capital decreased during such
fiscal year (except as a result of reclassification of items from short-term to
long-term); minus

 

(d) the sum of (i) any non-cash gains or non-cash items of income included in
determining Consolidated Net Income for such fiscal year plus (ii) the amount,
if any, by which Net Working Capital increased during such fiscal year (except
as a result of reclassification of items from long-term to short-term); minus

 

(e) the amount of Capital Expenditures of the Borrower and its subsidiaries in
such fiscal year (except to the extent attributable to the incurrence of Capital
Lease Obligations or otherwise financed by incurring Long-Term Indebtedness);
minus

 

-11-



--------------------------------------------------------------------------------

(f) the aggregate principal amount of Long-Term Indebtedness repaid or prepaid
by the Borrower and its subsidiaries during such fiscal year, excluding
(i) Indebtedness in respect of Revolving Loans, Swingline Loans and Letters of
Credit (unless there is a corresponding reduction in the aggregate Revolving
Commitments), (ii) Tranche B Term Loans prepaid pursuant to Section 2.11(a),
(c) or (d), and (iii) repayments or prepayments of Long-Term Indebtedness
financed by the incurrence of other Long-Term Indebtedness by any Loan Party or
the issuance of Equity Interests (or capital contributions in respect thereof)
after the Effective Date to the extent not Otherwise Applied; minus

 

(g) the amount of Restricted Payments made by a Loan Party in such fiscal year
pursuant to clauses (iii) or (viii) of Section 6.08(a); minus

 

(h) cash Taxes paid in such fiscal year that did not reduce Consolidated Net
Income for such fiscal year; minus

 

(i) cash payments made during such fiscal year in respect of Permitted
Acquisitions; minus

 

(j) cash payments made during such fiscal year in respect of non-cash charges
that increased Excess Cash Flow in any prior fiscal year.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (a) above, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.19(b)), any withholding tax that is in effect and would apply to
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to this Agreement (or designates a new lending office), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to any withholding tax
pursuant to Section 2.17(a), and (d) any withholding tax that is attributable to
a Foreign Lender’s failure to comply with Section 2.17(e).

 

“Existing Credit Agreement” has the meaning set forth in the preamble to this
Agreement.

 

“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by the Board of Directors, chief
executive officer or chief financial officer of the Borrower.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

-12-



--------------------------------------------------------------------------------

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower, in each case in his or her
capacity as such.

 

“Financial Performance Covenants” means the covenants of the Borrower set forth
in Sections 6.12 and 6.13.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

 

“Government Programs” means (i) the Medicare and Medicaid Programs, (ii) the
United States Department of Defense Civilian Health Program for Uniformed
Services and (iii) other similar foreign or domestic Federal, state or local
reimbursement or governmental health care programs.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “Guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party or applicant in
respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation, provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount of any Guarantee of any guaranteeing person shall be deemed to be the
lower of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which the Guarantee is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee.

 

“Hazardous Materials” means all explosive, radioactive, infectious, chemical,
biological, medical or toxic materials, and all other chemicals, materials,
substances, wastes, pollutants or contaminants in any form, including petroleum
or petroleum byproducts, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas and all other materials, substances or
wastes of any nature regulated pursuant to any Environmental Law.

 

“Holdings” means Ameripath Holdings, Inc., a Delaware corporation.

 

-13-



--------------------------------------------------------------------------------

“Holdings Leverage Ratio” has the same meaning as “Leverage Ratio,” but for
purposes of determining Total Indebtedness, substituting “Holdings” for
“Borrower.”

 

“Holdings Senior Subordinated Notes” means Holdings’ 10% Senior Subordinated
Notes due 2013.

 

“Inactive Subsidiary” means a Subsidiary that (a) conducts no business
operations, (b) has total assets with a fair market value of not more than
$500,000 individually and not more than $5,000,000 in the aggregate and (c) has
no Indebtedness outstanding.

 

“Incremental Extensions of Credit” has the meaning set forth in Section 2.20.

 

“Incremental Facility Amendment” has the meaning set forth in Section 2.20.

 

“Incremental Facility Closing Date” has the meaning set forth in Section 2.20.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding trade accounts
payable and accrued obligations incurred in the ordinary course of business),
(f) all obligations of others secured by (or for which the holder of such
obligations has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, but limited, in the event such
secured obligations are nonrecourse to such Person, to the fair value of such
property, (g) all Guarantees by such Person of the Indebtedness of any other
Person, (h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party or applicant in
respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Notwithstanding the foregoing, the term “Indebtedness” shall not include
post-closing payment adjustments, earn-outs or non-compete payments to which the
seller in any Permitted Acquisition is or may become entitled or amounts that
any member of management, the employees or consultants of Holdings, the Borrower
or any of the Subsidiaries may become entitled to under any cash incentive plan
in existence from time to time.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning set forth in Section 9.03(b).

 

“Information” has the meaning set forth in Section 9.12.

 

“Information Memorandum” means the Confidential Information Memorandum dated
November 2005, relating to Holdings, the Borrower, its subsidiaries and the
Transactions.

 

“Insurance Subsidiary” means a subsidiary of the Borrower established for the
sole purpose of providing insurance benefits to the Borrower and its
subsidiaries.

 

-14-



--------------------------------------------------------------------------------

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing or a Tranche B Term Borrowing in accordance with
Section 2.07, provided that a written Interest Election Request shall be
substantially in the form of Exhibit F, or such other form as shall be approved
by the Administrative Agent.

 

“Interest Expense Coverage Ratio” has the meaning set forth in Section 6.12.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swingline Loan), the last day of each March, June, September and December and
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or nine or twelve months thereafter if, at the time of the relevant
Borrowing, all Lenders participating therein agree to make an interest period of
such duration available), as the Borrower may elect, provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Investment” has the meaning assigned to such term in Section 6.04.

 

“IPO” means a bona fide underwritten initial public offering of Equity Interests
of Holdings or a Parent after the Effective Date yielding gross proceeds to
Holdings or such Parent of not less than $100,000,000.

 

“Issuing Bank” means Wachovia Bank, National Association or such other Lender
designated as an “Issuing Bank” pursuant to Section 2.05(k). The Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of the Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Lender at any time shall
be its Applicable Percentage of the aggregate LC Exposure at such time.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Incremental Facility Amendment, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.

 

-15-



--------------------------------------------------------------------------------

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness on such
date to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters of the Borrower ended on such date (or, if such date is not the last
day of a fiscal quarter, ended on the last day of the fiscal quarter of the
Borrower most recently ended prior to such date), provided that until the
expiration of the fifth Business Day subsequent to the date on which financial
statements are required to be delivered pursuant to Section 5.01 for the fiscal
quarter of the Borrower most recently ended, if (i) Holdings issues Permitted
Securities for cash or otherwise receives a cash contribution from the Permitted
Investors, (ii) such cash is contributed by Holdings to the Borrower as a cash
contribution or in exchange for common equity of the Borrower and (iii) the
Borrower applies such cash to prepay Tranche B Term Loans pursuant to
Section 2.11(a), then such prepayment shall be deemed to have occurred on the
last day of such four-quarter period for purposes of calculating the Leverage
Ratio solely for purposes of Section 6.13; provided, further, that nothing in
this proviso shall cure any Default that may exist until such time as the
Tranche B Term Loans are prepaid as set forth in clause (iii) above.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits for a comparable amount and for a maturity comparable to such Interest
Period are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset or other arrangement to provide priority or preference with respect
to such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset or (c) in the case of securities, any purchase option,
call or similar right of a third party (other than customary rights of first
refusal and tag, drag and similar rights in joint venture agreements (other than
any such agreement in respect of any Subsidiary)) with respect to such
securities.

 

“Limitation” means a revocation, suspension, termination, impairment, probation,
limitation, nonrenewal, forfeiture, declaration of ineligibility, loss of status
as a participating provider in any Third Party Payor Arrangement, and the loss
of any other rights.

 

“Loan Documents” means this Agreement, the promissory notes, if any, executed
and delivered pursuant to Section 2.09(e), any Incremental Facility Amendment,
the Collateral Agreement and the other Security Documents.

 

“Loan Parties” means Holdings, the Borrower and the Subsidiary Loan Parties and
each Permitted Joint Venture Loan Party.

 

-16-



--------------------------------------------------------------------------------

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement or an Incremental Facility Amendment.

 

“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.

 

“Managed Practice” means any Affiliated Practice, the accounts of which are not
consolidated with the Borrower and its subsidiaries in accordance with GAAP.

 

“Management Services Agreement” means a written management agreement approved by
the board of directors of the Borrower.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, assets, liabilities, financial condition or results of operations of
Holdings, the Borrower and the Subsidiaries, taken as a whole, whether or not
covered by insurance, (b) the ability of any Loan Party to perform any
obligation under any Loan Document or (c) the rights of or benefits available to
the Lenders under any Loan Document.

 

“Material Disposition” means the sale, transfer or disposition by the Borrower
or any subsidiary of assets (including the capital stock of a Subsidiary or a
business unit) for aggregate consideration (including amounts received in
connection with post-closing payment adjustments, earn-outs and noncompete
payments) of at least $5,000,000.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of Holdings, the Borrower and the subsidiaries in an aggregate principal
amount exceeding $7,500,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

 

“Maximum Rate” has the meaning set forth in Section 9.13.

 

“Medicare and Medicaid Programs” means the programs established under Title
XVIII and XIX of the Social Security Act and any successor programs performing
similar functions.

 

“Merger” has the meaning set forth in the preamble to this Agreement.

 

“Merger Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Merger Consideration” has the meaning set forth in the preamble to this
Agreement.

 

“MergerCo” has the meaning set forth in the preamble to this Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Obligations. Each Mortgage shall be reasonably
satisfactory in form and substance to the Collateral Agent.

 

-17-



--------------------------------------------------------------------------------

“Mortgaged Property” means each parcel of real property owned by a Loan Party
and improvements thereto with respect to which a Mortgage is granted pursuant to
Section 4.01, 5.12 or 5.13.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund liabilities reasonably estimated to be payable, in each case during the
year that such event occurred or the next succeeding year and that are directly
attributable to such event (as determined reasonably and in good faith by a
Financial Officer), provided that no net proceeds calculated in accordance with
the foregoing of less than $500,000 realized in a single transaction or series
of related transactions shall constitute Net Proceeds.

 

“Net Working Capital” means, at any date, (a) the consolidated current assets of
the Borrower and its subsidiaries as of such date (excluding cash and Permitted
Investments and current deferred tax assets) minus (b) the consolidated current
liabilities of the Borrower and its subsidiaries as of such date (excluding
current liabilities in respect of Indebtedness and current deferred tax
liabilities). Net Working Capital at any date may be a positive or negative
number. Net Working Capital increases when it becomes more positive or less
negative and decreases when it becomes less positive or more negative.

 

“Non-Consenting Lender” has the meaning set forth in Section 9.02(b).

 

“Obligations” has the meaning assigned to such term in the Collateral Agreement.

 

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies of the
United States or any political subdivision thereof arising from any payment made
under any Loan Document or from the execution, delivery or enforcement of, or
from the filing or recording of or otherwise with respect to the exercise by the
Administrative Agent or the Lenders of their rights under, any Loan Document.

 

“Otherwise Applied” means, with respect to any Net Proceeds, the amount of such
Net Proceeds that was (i) required to prepay the Loans pursuant to Section 2.11
or (ii) otherwise used by a Loan Party in a manner permitted under the Loan
Documents.

 

“Parent” means any direct or indirect parent of which Holdings is a wholly owned
subsidiary.

 

“Participant” has the meaning set forth in Section 9.04(c).

 

“Patriot Act” has the meaning set forth in Section 9.14.

 

-18-



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” means a certificate in the form of Exhibit D or any
other form approved by the Collateral Agent.

 

“Permitted Acquisitions” means any acquisition by the Borrower or any Subsidiary
Loan Party of at least 80% of all outstanding Equity Interests (other than
directors’ qualifying shares) in, all or substantially all the assets of, or all
or substantially all the assets constituting a division or line of business of,
a Person incorporated or organized under the laws of the United States of
America, any State thereof or the District of Columbia (and including, for the
avoidance of doubt, the acquisition of a Consolidated Practice through the
entering into of a Management Services Agreement) if (a) such acquisition was
not preceded by, or consummated pursuant to, a hostile offer (including a proxy
contest), (b) no Default has occurred and is continuing or would result
therefrom, (c) after giving effect to such acquisition, Holdings, the Borrower
and its subsidiaries shall have aggregate unused and available Revolving
Commitments and unrestricted cash and Permitted Investments of not less than
$20,000,000, (d) such acquisition and all transactions related thereto are
consummated in accordance in all material respects with all applicable laws,
(e) except with respect to a Person that shall become a Consolidated Practice,
all actions required to be taken with respect to such acquired or newly formed
Subsidiary or assets to cause such Person to become a Loan Party under Sections
5.12 and 5.13 shall have been taken (or shall be taken promptly thereafter),
(f) the Borrower and the Subsidiaries are in compliance on a Pro Forma Basis
with the Financial Performance Covenants recomputed as of the last day of the
most recently ended fiscal quarter of the Borrower for which financial
statements are available, (g) any Person or assets or division as acquired in
accordance herewith shall be in similar lines of business or lines of business
related to or incidental to those businesses in which the Borrower and/or its
Subsidiaries are engaged as of the Effective Date, (h) the Borrower has
delivered to the Administrative Agent an officer’s certificate to the effect set
forth in clauses (a), (b), (c), (d), (e), (f) and (g) above, together with all
relevant financial information for the Person or assets to be acquired and
(i) if such acquisition is the acquisition of a Consolidated Practice ,
following the consummation of such acquisition, the Borrower or such Subsidiary
Loan Party shall use commercially reasonable efforts to (1) cause substantially
all of the assets of such acquired Consolidated Practice to the extent
determined by the Borrower in good faith not to conflict with applicable law to
be transferred to a Subsidiary that is a Subsidiary Loan Party and (2) enter
into a Management Services Agreement with such acquired Consolidated Practice.

 

“Permitted Encumbrances” means:

 

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.05;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
construction contractors and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 5.05;

 

(c) (i) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations and (ii) pledges and deposits in the ordinary
course of business securing liability for reimbursement or indemnification
obligations of (including obligations in respect of letters of credit or bank
guarantees for the benefit of) insurance carriers providing property, casualty
or liability insurance to Holdings, the Borrower or any Subsidiary;

 

-19-



--------------------------------------------------------------------------------

(d) deposits to secure the performance of bids, trade contracts, government
contracts, leases, statutory obligations, surety, stay, customs and appeal
bonds, performance bonds and other obligations of a like nature (including those
to secure health, safety and environmental obligations);

 

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under paragraph (k) of Section 7.01;

 

(f) easements, zoning restrictions, rights-of-way, encroachments, protrusions,
minor defects or irregularities of title and other similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not either detract from the value of
the affected property or interfere with the ordinary conduct of business of the
Borrower or any Subsidiary, in each case in any material respect;

 

(g) landlords’ and lessors’ and other like Liens in respect of rent not in
default;

 

(h) any Liens shown on the title insurance policies in favor of the Collateral
Agent insuring the Liens of the Mortgages; and

 

(i) leases or subleases which are subordinate to the Lien of any Mortgage,

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” means:

 

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

(b) investments in commercial paper maturing within 365 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating
from S&P or Moody’s of at least A2 or P2, respectively;

 

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 365 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than $500,000,000;

 

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

 

(e) investments in money market funds that comply with the criteria set forth in
SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
substantially all of whose assets are invested in investments of the type
described in clauses (a) through (d) above.

 

“Permitted Investors” means (A)(i) the Sponsor, WCAS Capital Partners IV, L.P.
and their respective Sponsor Affiliates (including any investment partnership
under common Control with the Sponsor), (ii) any officer, director, employee,
partner, member of stockholder of the manager or general

 

-20-



--------------------------------------------------------------------------------

partner of the foregoing persons, and (iii) any Related Parties with respect to
any of the foregoing persons and (B) other than for purposes of the definition
of “Change in Control”, (i) James B. Peter, M.D., Ph.D. and each of the other
directors, officers and employees of Specialty who directly or indirectly own
capital stock of Holdings on the Effective Date, (ii) the spouses, ancestors,
siblings, descendants (including children or grandchildren by adoption) and the
descendants of any of the siblings of the Persons referred to in clause (B)(i);
(iii) in the event of the incompetence or death of any of the Persons described
in clauses (B)(i) and (B)(ii), such Person’s estate, executor, administrator,
committee or other personal representative, in each case who at any particular
date shall be the beneficial owner or have the right to acquire, directly or
indirectly, capital stock of the Borrower or Holdings (or any other direct or
indirect parent company of the Borrower); (iv) any trust created for the benefit
of the Persons described in any of subclauses (i) through (iii) of clause
(B) above or any trust for the benefit of any such trust; or (v) any Person
Controlled by any of the Persons described in any of subclauses (i) through
(iv) of clause (B) above.

 

“Permitted Joint Venture” means any investment by which the Borrower or any
Subsidiary Loan Party acquires at least 10% but not more than 99% of the Equity
Interests of any Person, provided that the primary business of such Person is
(x) to own, lease or operate facilities which provide long-term acute care
services or (y) to provide long-term acute care services or any related services
to a hospital or other health care facility.

 

“Permitted Joint Venture Loan Party” means any Permitted Joint Venture which
(x) is a subsidiary of the Borrower or any Subsidiary Loan Party and
(y) satisfies the terms of the Collateral and Guarantee Requirement.

 

“Permitted Security” means (a) common stock of Holdings or (b) Qualified
Preferred Stock, in each case (i) (x) issued to the Permitted Investors for cash
or (y) issued to any other Person that makes an equity investment in Holdings in
connection with the Transactions and (ii) the proceeds of which are contributed
by Holdings to the Borrower in exchange for common stock or as a capital
contribution.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan subject to the provisions of
Title IV or Section 302 of ERISA or Section 412 of the Code, and in respect of
which the Borrower or any ERISA Affiliate is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Prepayment Event” means:

 

(a) any sale, transfer or other disposition (excluding pursuant to a sale and
leaseback transaction permitted under Section 6.06) of any property or asset of
any Loan Party resulting in Net Proceeds in excess of $500,000 in any fiscal
year, other than dispositions described in clauses (a)(i), (b), (c), (d) and
(i) of Section 6.05; or

 

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party resulting in Net Proceeds in excess of $1,000,000; or

 

(c) the issuance by a Parent, Holdings, the Borrower or any Subsidiary of any
Equity Interests, in a public offering or in a private placement or sale that is
underwritten, managed, arranged, placed or initially purchased by an investment
bank (it being understood that no Permitted

 

-21-



--------------------------------------------------------------------------------

Investor shall be deemed an investment bank) the proceeds of which are received
directly or through a capital contribution by Holdings, the Borrower or any
Subsidiary, other than (i) Permitted Securities, (ii) any issuance of directors’
qualifying shares, (iii) any issuance by the Borrower or any Subsidiary of
common Equity Interests to, or receipt of any such capital contribution from,
Holdings, the Borrower or any other Subsidiary or (iv) any issuance to
management, employees or consultants of Holdings, the Borrower or any of the
Subsidiaries under any employment or similar agreement, stock option or stock
purchase plan or benefit plan in existence from time to time; or

 

(d) the incurrence by Holdings, the Borrower or any Subsidiary of any
Indebtedness, other than Indebtedness permitted under Section 6.01 or permitted
by the Required Lenders pursuant to Section 9.02.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wachovia Bank, National Association as its prime rate in effect for
dollars at its principal office in Charlotte, North Carolina; each change in the
Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.

 

“Pro Forma Basis” means, for purposes of calculating the Holdings Leverage
Ratio, Leverage Ratio or the Interest Expense Coverage Ratio for any period,
that any Specified Transaction that has been consummated in such period and the
following transactions in connection therewith shall be deemed to have occurred
as of the first day of such period:

 

(a) income statement items (whether positive or negative) attributable to the
property or Person subject to such Specified Transaction, in the case of a
Permitted Acquisition,

 

(b) any retirement of Indebtedness, and

 

(c) any Indebtedness incurred or assumed by Holdings, the Borrower or any of
their subsidiaries in connection therewith (or in any Specified Transaction) and
if such Indebtedness has a floating or formula rate, it shall have an implied
rate of interest for the applicable period for purposes of this definition
determined by utilizing the rate which is or would be in effect with respect to
such Indebtedness as at the relevant date of determination;

 

provided that the foregoing pro forma adjustments may be applied to any such
test solely to the extent that such adjustments are consistent with the
definition of “Consolidated EBITDA” and give effect to events (including cost
savings) without duplication to the extent they (i) would be permitted to be
reflected in pro forma financial information complying with the requirements of
GAAP and Article XI of Regulation S-X under the Securities Act of 1933, as
amended, as interpreted by the Staff of the SEC, (ii) were actually implemented
by the business that was the subject of the applicable Permitted Acquisition or
Material Disposition, as the case may be, within 12 months after the date of
such transaction, and are supportable and quantifiable by the underlying
accounting records of such business or (iii) for all purposes other than
determining the “Applicable Rate”, relate to the business that is the subject of
such Specified Transaction, and are reasonably determined by the Borrower to be
probable based upon specifically identifiable actions to be taken within 12
months after the date of such Specified Transaction and, in each case, are
certified by a Financial Officer (accompanied by reasonably detailed supporting
evidence).

 

“Proposed Change” has the meaning set forth in Section 9.02(b).

 

“Qualified Holdings Debt” means Qualified Holdings Discount Debt and Qualified
Holdings Subordinated Debt.

 

-22-



--------------------------------------------------------------------------------

“Qualified Holdings Discount Debt” means unsecured Indebtedness of Holdings or a
Parent that (a) is not subject to any Guarantee by the Borrower or any
Subsidiary Loan Party, (b) does not mature prior to the date that is 180 days
after the Tranche B Maturity Date, (c) has no scheduled amortization or payments
of principal prior to such 180th day (it being understood that such Indebtedness
may have mandatory prepayment, repurchase or redemption provisions satisfying
the requirements of clause (e) hereof), (d) does not require any payments in
cash of interest or other amounts in respect of the principal thereof for at
least four (4) years from the date of issuance or incurrence thereof, and
(e) has mandatory prepayment, repurchase or redemption, covenant, default and
remedy provisions customary for senior discount notes of an issuer that is the
parent of a borrower under senior secured credit facilities and in any event,
with respect to default and remedy provisions, not materially more restrictive
than those set forth in the Senior Subordinated Notes, taken as a whole (other
than provisions customary for senior discount notes of a holding company).

 

“Qualified Holdings Subordinated Debt” means unsecured Indebtedness of Holdings
or a Parent issued to Permitted Investors, including the Holdings Senior
Subordinated Notes and additional unsecured Subordinated Indebtedness that
(a) does not mature prior to the date that is 180 days after the Tranche B
Maturity Date and (b) has subordination provisions and other non-pricing terms
and conditions that are no less favorable to the Lenders than the analogous
provisions of the Holdings Senior Subordinated Notes.

 

“Qualified Preferred Stock” means preferred stock of Holdings that (a) does not
require the payment of cash dividends (it being understood that cumulative
dividends shall be permitted), (b) is not mandatorily redeemable pursuant to a
sinking fund obligation or otherwise prior to the date that is 180 days after
the Tranche B Maturity Date (other than upon an event of default or change in
control, provided that any such payment is subordinated (whether by contract or
pursuant to the Holdings charter or the certificate of designations of such
preferred stock) in right of payment to the Obligations on the terms set forth
in the certificate of incorporation of Holdings in existence on the Effective
Date or such other terms reasonably satisfactory to the Administrative Agent),
(c) contains no maintenance covenants, other covenants materially adverse to the
Lenders or remedies (other than voting rights) and (d) is convertible only into
common equity of Holdings or securities that would constitute Qualified
Preferred Stock.

 

“Register” has the meaning set forth in Section 9.04(b).

 

“Reimbursement Approvals” means, with respect to all Government Programs, any
and all certifications, provider numbers, provider agreements, participation
agreements, accreditations and any other similar agreements with or approvals by
any Governmental Authority or other Person.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

 

“Required Lenders” means, at any time, Lenders having Revolving Exposures,
Tranche B Term Loans, Loans in respect of Incremental Extensions of Credit (if
any) and unused Commitments representing more than 50% of the aggregate
Revolving Exposures, outstanding Tranche B Term Loans, outstanding Loans in
respect of Incremental Extensions of Credit (if any) and unused Commitments at
such time.

 

-23-



--------------------------------------------------------------------------------

“Required Revolving Lenders” means, at any time, Revolving Lenders having
Revolving Exposures and unused Revolving Commitments representing more than 50%
of the aggregate Revolving Exposures and unused Revolving Commitments at such
time.

 

“Requirement of Law” means, with respect to any Person, (i) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (ii) any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings,
the Borrower or any Subsidiary, or any payment thereon (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in Holdings, the Borrower or any Subsidiary
or any option, warrant or other right to acquire any such Equity Interests in
Holdings, the Borrower or any Subsidiary.

 

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of (a) the Revolving Maturity Date
and (b) the date of termination of the Revolving Commitments.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. The initial amount
of each Lender’s Revolving Commitment is set forth on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable. The initial aggregate amount of the
Lenders’ Revolving Commitments is $95,000,000.

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and Swingline Exposure at such time.

 

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

 

“Revolving Loan” means a Loan made pursuant to clause (b) of Section 2.01.

 

“Revolving Maturity Date” means January 31, 2011.

 

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

 

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

 

“Security Documents” means the Collateral Agreement, the Mortgages and each
other security agreement or other instrument or document executed and delivered
pursuant to Section 5.12 or 5.13 to secure any of the Obligations.

 

-24-



--------------------------------------------------------------------------------

“Senior Subordinated Notes” means the 10 1/2% Senior Subordinated Notes due 2013
issued by the Borrower prior to the Effective Date in the aggregate principal
amount of $350,000,000 and the Indebtedness represented thereby.

 

“Senior Subordinated Notes Documents” means the indenture dated as of March 27,
2003, among the Borrower, the subsidiaries listed therein and U.S. Bank National
Association, as trustee, as amended by that Supplemental Indenture, dated as of
February 12, 2004 and as further amended by that Supplemental Indenture, dated
as of the Effective Date, in respect of the Senior Subordinated Notes and all
other instruments, agreements and other documents evidencing or governing the
Senior Subordinated Notes or providing for any Guarantee or other right in
respect thereof.

 

“Specialty” means Specialty Laboratories, Inc., a California corporation.

 

“Specified Transactions” means (a) any Permitted Acquisition, (b) any Material
Disposition and (c) any proposed incurrence of Indebtedness in respect of which
the Interest Expense Coverage Ratio or Leverage Ratio is by the terms of this
Agreement required to be calculated on a Pro Forma Basis.

 

“Sponsor” means Welsh, Carson, Anderson & Stowe IX, L.P.

 

“Sponsor Affiliate” means (i) each Affiliate of the Sponsor that is neither an
operating company nor a company controlled by an operating company, (ii) each
partner, officer, director, principal or member of the Sponsor or any Sponsor
Affiliate and (iii) any spouse, parent or lineal descendant (including by
adoption) of any of the foregoing who are natural persons and any trust for the
benefit of such persons.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the bank serving as the Administrative Agent
is subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“Subordinated Indebtedness” means Indebtedness of Holdings, the Borrower or any
Subsidiary that is contractually subordinated to the Obligations.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held (including, with respect to the Borrower, any
Consolidated Practice, but excluding any Managed Practice).

 

-25-



--------------------------------------------------------------------------------

“Subsidiary” means any subsidiary of the Borrower other than any Permitted Joint
Venture that is not a Permitted Joint Venture Loan Party.

 

“Subsidiary Loan Party” means any Domestic Subsidiary (other than (a) any
Inactive Subsidiary for which the Borrower has not satisfied the Collateral and
Guarantee Requirement, (b) any Consolidated Practice and (c) any Insurance
Subsidiary).

 

“Supermajority Lenders” means Lenders having Revolving Exposures, Tranche B Term
Loans, Loans in respect of Incremental Extensions of Credit (if any) and unused
Commitments representing more than 75% of the aggregate Revolving Exposures,
outstanding Tranche B Term Loans, outstanding Loans in respect of Incremental
Extensions of Credit (if any) and unused Commitments at such time.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the aggregate Swingline
Exposure at such time.

 

“Swingline Lender” means Wachovia Bank, National Association, in its capacity as
lender of Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Syndication Agent” means Citigroup Global Markets Inc.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Third Party Payor” means any Government Program and any quasipublic agency,
Blue Cross, Blue Shield and any managed care plans and organizations, including
health maintenance organizations and preferred provider organizations and
private commercial insurance companies and any similar third party arrangements,
plans or programs for payment or reimbursement in connection with health care
services, products or supplies.

 

“Third Party Payor Arrangement” means any arrangement, plan or program for
payment or reimbursement by any Third Party Payor in connection with the
provision of healthcare services, products or supplies.

 

“Total Indebtedness” means, as of any date, (x) the aggregate principal amount
of Indebtedness of the Borrower and the Subsidiaries outstanding as of such
date, in the amount that would be reflected on a balance sheet prepared as of
such date on a consolidated basis in accordance with GAAP, minus (i) the amount
of unrestricted cash that is not subject to any Lien (other than any Lien under
the Loan Documents) and (ii) Permitted Investments that are not subject to any
Lien (other than any Lien under the Loan Documents) held, on such date, by the
Borrower and the Subsidiary Loan Parties; provided

 

-26-



--------------------------------------------------------------------------------

that the aggregate amount of unrestricted cash and Permitted Investments
subtracted pursuant to clauses (i) and (ii) shall be limited to the amount
thereof, if any, greater than $10,000,000 and less than or equal to $30,000,000.
Notwithstanding the foregoing, in the event that a subsidiary (other than a
Consolidated Practice or a Guarantor) is not wholly owned by the Borrower, the
Borrower shall only include its proportionate share of the Indebtedness of such
subsidiary.

 

“Tranche B Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make a Tranche B Term Loan hereunder on the Effective
Date, expressed as an amount representing the maximum principal amount of the
Tranche B Term Loan to be made by such Lender hereunder, as such commitment may
be (a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Tranche B
Commitment is set forth on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Tranche B Commitment, as
applicable. The initial aggregate amount of the Lenders’ Tranche B Commitments
is $203,500,000.

 

“Tranche B Lender” means a Lender with a Tranche B Commitment or an outstanding
Tranche B Term Loan.

 

“Tranche B Maturity Date” means October 31, 2012.

 

“Tranche B Term Loan” means a Loan made pursuant to clause (a) of Section 2.01.

 

“Transaction Costs” has the meaning set forth in the preamble to this Agreement.

 

“Transactions” means (a) the Merger and the other transactions contemplated by
the Acquisition Documents, (b) the Equity Contributions, (c) the repayment in
full of all obligations under the Existing Credit Agreement, the termination of
all commitments thereunder and the release of all liens in respect thereof,
(d) the execution, delivery and performance by each Loan Party of the Loan
Documents to which it is to be a party, the borrowing of Loans, the use of the
proceeds thereof and the issuance of Letters of Credit hereunder on the
Effective Date, and (e) payment of the Transaction Costs on the Effective Date.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“wholly owned” means with respect to any Person, a subsidiary of such Person all
the outstanding Equity Interests of which (other than (x) directors’ qualifying
shares and (y) shares issued to foreign nationals to the extent required by
applicable law) are owned by such Person and/or by one or more wholly owned
subsidiaries of such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in ERISA.

 

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

-27-



--------------------------------------------------------------------------------

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP as in effect from time to time, provided that if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision (including any definition) hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision (including any definition) hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.

 

SECTION 1.05. Specified Transactions. Notwithstanding anything to the contrary
herein, solely for purposes of determining the Interest Expense Coverage Ratio
and Leverage Ratio, with respect to any period during which any Specified
Transaction occurs, such ratios shall be calculated with respect to such period
and such Specified Transaction (and all other Specified Transactions that have
been consummated during such period) on a Pro Forma Basis.

 

ARTICLE II

 

The Credits

 

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees (a) to make a Tranche B Term Loan to the Borrower on the
Effective Date in a principal amount not exceeding its Tranche B Commitment and
(b) to make Revolving Loans to the Borrower from time to time during the
Revolving Availability Period in an aggregate principal amount that will not
result in such Lender’s Revolving Exposure exceeding such Lender’s Revolving
Commitment. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.
Amounts repaid or prepaid in respect of Tranche B Term Loans may not be
reborrowed.

 

SECTION 2.02. Loans and Borrowings.

 

(a) Each Loan (other than a Swingline Loan) shall be made as part of a Borrowing
consisting of Loans of the same Class and Type made by the Lenders ratably in
accordance with their respective

 

-28-



--------------------------------------------------------------------------------

Commitments of the applicable Class. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder, provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

 

(b) Subject to Section 2.14, each Revolving Borrowing and Tranche B Term Loan
Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as the
Borrower may request in accordance herewith, provided that all Borrowings made
on the Effective Date must be made as ABR Borrowings. Each Swingline Loan shall
be an ABR Loan. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan, provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

 

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $2,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000; provided, that,
notwithstanding the foregoing each Swingline Loan shall be in an integral
multiple of $100,000 and not less than $100,000. Borrowings of more than one
Type and Class may be outstanding at the same time. There shall not at any time
be more than a total of ten Eurodollar Borrowings outstanding. Notwithstanding
anything to the contrary herein, an ABR Revolving Borrowing or Swingline Loan
may be in an aggregate amount (i) that is equal to the entire unused balance of
the aggregate Revolving Commitments or (ii) that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e).

 

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Revolving
Maturity Date or the Tranche B Maturity Date, as applicable.

 

SECTION 2.03. Requests for Borrowings. To request a Revolving Borrowing or
Tranche B Term Loan Borrowing, the Borrower shall notify the Administrative
Agent of such request by telephone (a) in the case of a Eurodollar Borrowing,
not later than 12:00 noon, New York City time, three Business Days before the
date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not later
than 11:00 a.m., New York City time, on the date of the proposed Borrowing,
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e) may be
given not later than 10:00 a.m., New York City time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Borrowing Request signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

 

(i) whether the requested Borrowing is to be a Revolving Borrowing or a Tranche
B Term Loan Borrowing;

 

(ii) the aggregate amount of such Borrowing;

 

(iii) the date of such Borrowing, which shall be a Business Day;

 

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

 

-29-



--------------------------------------------------------------------------------

(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04. Swingline Loans.

 

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrower from time to time during the
Revolving Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $10,000,000 or (ii) the aggregate
Revolving Exposures exceeding the aggregate Revolving Commitments, provided that
the Swingline Lender shall not be required to make a Swingline Loan to refinance
an outstanding Swingline Loan. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans.

 

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 2:00
p.m., New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
maintained with the Swingline Lender (or, in the case of a Swingline Loan made
to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(e), by remittance to the Issuing Bank) by 3:00 p.m., New York City
time, on the requested date of such Swingline Loan.

 

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 12:00 noon, New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Swingline Loans. Each Revolving
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Swingline Loans. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Revolving

 

-30-



--------------------------------------------------------------------------------

Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Revolving Lenders. The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
Borrower (or other party on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear, provided that any such payment so remitted shall be repaid
to the Swingline Lender or to the Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded to the Borrower for any
reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.

 

SECTION 2.05. Letters of Credit.

 

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit for its own account (or for the
account of any of its subsidiaries so long as the Borrower is a co-applicant),
in a form reasonably acceptable to the Administrative Agent and the Issuing
Bank, at any time and from time to time during the Revolving Availability
Period. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

 

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section 2.05), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension, (i) the LC Exposure shall not exceed $20,000,000 and (ii) the
aggregate Revolving Exposures shall not exceed the aggregate Revolving
Commitments.

 

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date that is one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Maturity Date.

 

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or

 

-31-



--------------------------------------------------------------------------------

the Lenders, the Issuing Bank hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from the Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Lender’s Applicable Percentage of each LC Disbursement
made by the Issuing Bank and not reimbursed by the Borrower on the date due as
provided in paragraph (e) of this Section 2.05, or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

 

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on (i) the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 noon, New York City time, on the Business Day that the
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that, if such LC
Disbursement is not less than $2,000,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request (and, if the Borrower fails to
reimburse such LC Disbursement when due, the Borrower shall be deemed to have
requested) in accordance with Section 2.03 or 2.04 that such LC Disbursement be
financed with an ABR Revolving Borrowing or Swingline Loan in an equivalent
amount and, to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan (and the time for reimbursement of such LC
Disbursement shall automatically be extended to the Business Day following such
request or deemed request). If the Borrower fails to make such payment when due,
the Administrative Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Revolving Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders), and the Administrative Agent shall promptly pay to the
Issuing Bank the amounts so received by it from the Revolving Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Bank, then to such
Lenders and the Issuing Bank as their interests may appear. Any payment made by
a Revolving Lender pursuant to this paragraph to reimburse the Issuing Bank for
any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.

 

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section 2.05 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or

 

-32-



--------------------------------------------------------------------------------

this Agreement, or any term or provision therein, (ii) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.05, constitute a legal or equitable discharge of,
or provide a right of setoff against, the Borrower’s obligations hereunder.
Neither the Administrative Agent, the Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank, provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
that appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder, provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement
in accordance with paragraph (e) of this Section 2.05.

 

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans, provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section 2.05, then Section 2.13(c) shall apply. Interest accrued
pursuant to this paragraph shall be for the account of the Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section 2.05 to reimburse the Issuing Bank
shall be for the account of such Lender to the extent of such payment.

 

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent and the
successor Issuing Bank. The Administrative Agent shall notify the Lenders of any
such replacement of the Issuing Bank. At the

 

-33-



--------------------------------------------------------------------------------

time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of the Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of the Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.

 

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the aggregate LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the
Collateral Agent, in the name of the Collateral Agent and for the benefit of the
Lenders, an amount in cash equal to 105% the LC Exposure as of such date plus
any accrued and unpaid interest thereon, provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in paragraph (h) or (i) of Section 7.01. The Borrower also shall
deposit cash collateral pursuant to this paragraph as and to the extent required
by Section 2.11(b). Each such deposit shall be held by the Collateral Agent as
collateral for the payment and performance of the Obligations of the Borrower
under this Agreement. The Collateral Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Revolving Lenders with LC Exposure representing greater than 50% of
the aggregate LC Exposure), be applied to satisfy other obligations of the
Borrower under this Agreement. If the Borrower is required to provide an amount
of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three Business Days after all Events of Default have been
cured or waived.

 

(k) Additional Issuing Banks. The Borrower may at any time, and from time to
time, designate one or more additional Lenders to act as an issuing bank under
this Agreement with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld) and such Lender. Any Lender designated as an
issuing bank pursuant to this Section 2.05(k) shall be deemed to be and shall
have all the rights and obligations of an “Issuing Bank” hereunder.

 

SECTION 2.06. Funding of Borrowings.

 

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon, New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders, provided that
Swingline Loans shall be made as provided in Section 2.04. The Administrative

 

-34-



--------------------------------------------------------------------------------

Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent in New York City and designated by the Borrower in
the applicable Borrowing Request, provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(e)
shall be remitted by the Administrative Agent to the Issuing Bank.

 

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section 2.06 and may, in reliance upon
such assumption and in its sole discretion, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

SECTION 2.07. Interest Elections.

 

(a) Each Revolving Borrowing and Tranche B Term Loan Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request or as designated by Section 2.03. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section 2.07. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section 2.07 shall not
apply to Swingline Borrowings, which may not be converted or continued.

 

(b) To make an election pursuant to this Section 2.07, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request signed by the Borrower.

 

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

-35-



--------------------------------------------------------------------------------

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing.

 

(f) Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing, (i) no outstanding Borrowing may be converted to or continued as
a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall
be converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

 

SECTION 2.08. Termination and Reduction of Commitments.

 

(a) Unless previously terminated, (i) the Tranche B Commitments shall terminate
at 5:00 p.m., New York City time, on the Effective Date and (ii) the Revolving
Commitments shall terminate on the Revolving Maturity Date.

 

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments of any Class, provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of $500,000 and not
less than $1,000,000 and (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Revolving Loans in accordance with Section 2.11, the aggregate Revolving
Exposures would exceed the aggregate Revolving Commitments.

 

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section 2.08 at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section 2.08 shall be irrevocable, provided that a notice of termination
of the Revolving Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments of
any Class shall be permanent. Each reduction of the Commitments of any Class
shall be made ratably among the Lenders in accordance with their respective
Commitments of such Class.

 

-36-



--------------------------------------------------------------------------------

SECTION 2.09. Repayment of Loans; Evidence of Debt.

 

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan of such Lender on the Revolving Maturity Date,
(ii) to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Tranche B Term Loan of such Lender as provided in
Section 2.10 and (iii) the then unpaid principal amount of each Swingline Loan
on the earlier of the Revolving Maturity Date and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least two Business Days after such Swingline Loan is made; provided that on
each date that a Revolving Borrowing is made, the Borrower shall repay all
Swingline Loans then outstanding.

 

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section 2.09 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein, provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

 

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

SECTION 2.10. Amortization of Tranche B Term Loans.

 

(a) Subject to adjustment pursuant to paragraph (c) of this Section 2.10, the
Borrower shall repay Tranche B Term Loan Borrowings on each date set forth below
in the aggregate principal amount set forth opposite such date (as adjusted from
time to time pursuant to Section 2.10(c)):

 

Date

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

June 30, 2006

   $ 508,750

September 30, 2006

   $ 508,750

December 31, 2006

   $ 508,750

March 31, 2007

   $ 508,750

June 30, 2007

   $ 508,750

September 30, 2007

   $ 508,750

December 31, 2007

   $ 508,750

 

-37-



--------------------------------------------------------------------------------

Date

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

March 30, 2008

   $ 508,750

June 30, 2008

   $ 508,750

September 30, 2008

   $ 508,750

December 31, 2008

   $ 508,750

March 31, 2009

   $ 508,750

June 30, 2009

   $ 508,750

September 30, 2009

   $ 508,750

December 31, 2009

   $ 508,750

March 31, 2010

   $ 508,750

June 30, 2010

   $ 508,750

September 30, 2010

   $ 508,750

December 31, 2010

   $ 508,750

March 31, 2011

   $ 508,750

June 30, 2011

   $ 508,750

September 30, 2011

   $ 508,750

December 31, 2011

   $ 508,750

March 31, 2012

   $ 508,750

June 30, 2012

   $ 508,750

September 30, 2012

   $ 508,750

Tranche B Maturity Date

   $ 190,272,500

 

(b) To the extent not previously paid, all Tranche B Term Loans shall be due and
payable on the Tranche B Maturity Date.

 

(c) Any mandatory prepayment of a Tranche B Term Loan Borrowing shall be applied
(i) first, to reduce, in the direct order of maturity, the scheduled repayments
of the Tranche B Term Loan Borrowings to be made pursuant to this Section 2.10
on the four consecutive scheduled payment dates next following the date of such
prepayment unless and until each such scheduled repayment has been eliminated as
a result of reductions hereunder; and (ii) second, to reduce ratably the
remaining scheduled repayments of the Tranche B Term Loan Borrowings. Any
optional prepayment of a Term Loan Borrowing shall be applied as directed by the
Borrower to do one of the following: (i) to reduce in the direct order of
maturity the scheduled repayments of the Tranche B Term Loan Borrowings to be
made pursuant to this Section 2.10, (ii) to reduce in the inverse order of
maturity the scheduled repayments of the Tranche B Term Loan Borrowings to be
made pursuant to this Section 2.10 or (iii) to reduce ratably the remaining
scheduled repayments of the Tranche B Term Loan Borrowing.

 

SECTION 2.11. Prepayment of Loans.

 

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to the requirements of this
Section 2.11.

 

(b) In the event and on such occasion that the aggregate Revolving Exposures
exceeds the aggregate Revolving Commitments, the Borrower shall prepay Revolving
Borrowings or Swingline Borrowings (or, if no such Borrowings are outstanding,
deposit cash collateral in an account with the Collateral Agent pursuant to
Section 2.05(j)) in an aggregate amount equal to such excess.

 

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of Holdings, the Borrower or any Subsidiary in respect of any
Prepayment Event, the Borrower

 

-38-



--------------------------------------------------------------------------------

shall, promptly after such Net Proceeds are received by Holdings, the Borrower
or such Subsidiary (and in any event not later than the fifth Business Day after
such Net Proceeds are received), prepay Tranche B Term Loan Borrowings in an
aggregate amount equal to:

 

(x) in the case of a prepayment event described in clause (c) of the definition
of the term “Prepayment Event”, (I) 50% of such Net Proceeds if the Leverage
Ratio at the end of the immediately preceding fiscal quarter for which financial
statements are available is greater than 3.75 to 1.00, (II) 25% of such Net
Proceeds if the Leverage Ratio at the end of the immediately preceding fiscal
quarter for which financial statements are available is greater than 3.25 to
1.00 and less than or equal to 3.75 to 1.00 and (III) none of such Net Proceeds
if the Leverage Ratio at the end of the immediately preceding fiscal quarter is
less than or equal to 3.25 to 1.00, and

 

(y) in the case of all other Prepayment Events, 100% of such Net Proceeds,

 

provided that in the case of any event described in clause (a) or (b) of the
definition of the term “Prepayment Event”, if the Borrower shall deliver to the
Administrative Agent a certificate of a Financial Officer to the effect that the
Borrower and the Subsidiaries intend to apply the Net Proceeds from such event
(or a portion thereof specified in such certificate), within 360 days after
receipt of such Net Proceeds, to acquire or replace real property, equipment or
other tangible assets (excluding inventory) to be used in the business of the
Borrower and the Subsidiaries, and certifying that no Default has occurred and
is continuing, then no prepayment shall be required pursuant to this paragraph
in respect of the Net Proceeds specified in such certificate, except to the
extent of any such Net Proceeds therefrom that have not been so applied or
contractually committed in writing by the end of such 360-day period (and, if so
contractually committed in writing but not applied prior to the end of such
360-day period, applied within 90 days of the end of such period), promptly
after which time a prepayment shall be required in an amount equal to such Net
Proceeds that have not been so applied.

 

(d) Following the end of each fiscal year of the Borrower, commencing with the
fiscal year ending December 31, 2006, the Borrower shall prepay Tranche B Term
Loan Borrowings in an aggregate amount equal to:

 

(x) the excess of (A) 50% of Excess Cash Flow over (B) prepayments of Tranche B
Term Loans under Section 2.11(a) during such fiscal year (other than prepayments
with the proceeds from sales of Permitted Securities and Qualified Holdings
Debt) for any fiscal year for which the Leverage Ratio at the end of such fiscal
year is greater than 3.75 to 1.00,

 

(y) the excess of (A) 25% of Excess Cash Flow over (B) prepayments of Tranche B
Term Loans under Section 2.11(a) during such fiscal year for any fiscal year
(other than prepayments with the proceeds from sales of Permitted Securities and
Qualified Holdings Debt) for which the Leverage Ratio at the end of such fiscal
year is less than or equal to 3.75 to 1.00 and greater than 3.25 to 1.00 and

 

(z) none of Excess Cash Flow for any fiscal year for which the Leverage Ratio at
the end of such fiscal year is less than or equal to 3.25 to 1.00.

 

Excess Cash Flow for the fiscal year ending December 31, 2006 shall be measured
for the period commencing on the Closing Date and ending on December 31, 2006.
Each prepayment pursuant to this paragraph shall be made within five Business
Days of the date on which financial statements are delivered pursuant to
Section 5.01 with respect to the fiscal year for which Excess Cash Flow is being
calculated (and in any event within 95 days after the end of such fiscal year).

 

-39-



--------------------------------------------------------------------------------

(e) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Borrower shall determine in accordance with Section 2.10(c) the Borrowing or
Borrowings to be prepaid and shall specify such determination in the notice of
such prepayment pursuant to paragraph (f) of this Section 2.11.

 

(f) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 12:00 noon, New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, on the date of
prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 2:00 p.m., New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date, the principal amount
of each Borrowing or portion thereof to be prepaid and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment, provided that, if a notice of optional prepayment is given in
connection with a conditional notice of termination of the Revolving Commitments
as contemplated by Section 2.08, then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.08.
Promptly following receipt of any such notice (other than a notice relating
solely to Swingline Loans), the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13
but shall in no event include premium or penalty.

 

(g) All Swap Agreements, if any, between Borrower and any of the Lenders or
their respective affiliates are independent agreements governed by the written
provisions of said Swap Agreements, which will remain in full force and effect,
unaffected by any repayment, prepayment, acceleration, reduction, increase or
change in the terms of the Loans, except as otherwise expressly provided in said
written Swap Agreements, and any payoff statement from the Lenders relating to
the Loans shall not apply to said Swap Agreements except as otherwise expressly
provided in such payoff statement.

 

SECTION 2.12. Fees.

 

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Rate on the
average daily unused amount of each Revolving Commitment of such Lender during
the period from and including the Effective Date to but excluding the date on
which the aggregate Revolving Commitments terminate. Accrued commitment fees
shall be payable in arrears in respect of the Revolving Commitments, on the last
Business Day of March, June, September and December of each year and on the date
on which the Revolving Commitments terminate, commencing on the first such date
to occur after the date hereof. All commitment fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). For purposes of
computing commitment fees with respect to Revolving Commitments, a Revolving
Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans and LC Exposure of such Lender (and the Swingline
Exposure of such Lender shall be disregarded for such purpose).

 

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving

 

-40-



--------------------------------------------------------------------------------

Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Revolving Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting
fee, which shall accrue at a rate equal to 0.125% per annum on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any LC Exposure,
as well as the Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees shall be payable on
the last Business Day of March, June, September and December of each year,
commencing on the first such date to occur after the Effective Date, provided
that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

 

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

 

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders entitled thereto. Fees paid shall not be
refundable under any circumstances.

 

SECTION 2.13. Interest.

 

(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

 

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

 

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section 2.13 or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Revolving Loans as provided in paragraph (a) of this
Section 2.13.

 

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments, provided that (i) interest accrued pursuant to
paragraph (c) of this Section 2.13 shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

-41-



--------------------------------------------------------------------------------

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

 

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

 

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

SECTION 2.15. Increased Costs.

 

(a) If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or

 

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as applicable, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as applicable, for such additional costs incurred or reduction suffered.

 

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender

 

-42-



--------------------------------------------------------------------------------

or the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender or the Issuing Bank, as applicable,
such additional amount or amounts as will compensate such Lender or the Issuing
Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.

 

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this
Section 2.15 shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as
applicable, the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section 2.15 shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section 2.15 for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or the Issuing Bank, as
applicable, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor, provided, further, that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Revolving Loan or Tranche B Term Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.11(f) and is revoked in accordance therewith), or
(d) the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.19, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a Eurodollar Loan, such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest that would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBO Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest that would
accrue on such principal amount for such period at the interest rate that such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section 2.16 shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof. Notwithstanding the foregoing, no
additional amounts shall be due and payable pursuant to this Section 2.16 to the
extent that on the relevant due date the Borrower deposits in a Prepayment
Account an amount equal to any payment of Eurodollar Loans otherwise required to
be made on a date that is not the last day of the applicable Interest Period;
provided that on the last day of the applicable Interest Period, the
Administrative Agent shall be authorized, without any further action by or
notice to or from the Borrower or any other Loan Party, to apply such amount to
the prepayment of such Eurodollar Loans. For purposes of this Agreement,

 

-43-



--------------------------------------------------------------------------------

the term “Prepayment Account” shall mean a non-interest bearing account
established by the Borrower with the Administrative Agent and over which the
Administrative Agent shall have exclusive dominion and control, including the
right of withdrawal for application in accordance with this Section 2.16.

 

SECTION 2.17. Taxes.

 

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes, provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.17) the Administrative Agent,
Lender or Issuing Bank (as applicable) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.

 

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within 30 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or the Issuing Bank, as applicable, on or with respect to any payment by
or on account of any obligation of the Borrower hereunder or under any other
Loan Document (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section 2.17) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the Issuing Bank, or by the Administrative Agent on its own behalf or on behalf
of a Lender or the Issuing Bank, shall be conclusive absent manifest error.

 

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, if any, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), on or prior to the Effective Date in the case of each
Foreign Lender that is a signatory hereto, and on the date of assignment
pursuant to which it becomes a Lender in the case of each other Lender and from
time to time thereafter as reasonably requested by either of the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate,
provided that such Foreign Lender has received written notice from the Borrower
advising it of the availability of such exemption or reduction and supplying all
applicable documentation.

 

(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Indemnified Taxes or Other Taxes as to
which it has been indemnified by the

 

-44-



--------------------------------------------------------------------------------

Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.17, it shall pay over such refund to the Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under this Section 2.17 with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section 2.17 shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

 

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

 

(a) The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 3:00 p.m., New York City time), on the date when
due, in immediately available funds, without setoff or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 201 South College
Street, Charlotte, North Carolina, except payments to be made directly to the
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly
to the Persons entitled thereto and payments pursuant to other Loan Documents
shall be made to the Persons specified therein. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
under any Loan Document shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension. All payments under each Loan Document shall be
made in dollars.

 

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans, Tranche B Term Loans or participations in LC Disbursements
or Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans, Tranche B Term Loans
and participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans, Tranche B Term Loans and participations
in LC Disbursements and Swingline Loans of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of

 

-45-



--------------------------------------------------------------------------------

principal of and accrued interest on their respective Revolving Loans, Tranche B
Term Loans and participations in LC Disbursements and Swingline Loans, provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of setoff and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of the Borrower in the amount of such participation.

 

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption and in its sole discretion, distribute to the Lenders or the
Issuing Bank, as applicable, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Bank, as
applicable, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(a), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

 

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

 

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as applicable, in the future
and (ii) would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to

 

-46-



--------------------------------------------------------------------------------

an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and
if a Revolving Commitment is being assigned, the Issuing Bank and the Swingline
Lender), which consent shall not unreasonably be withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a material reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

 

SECTION 2.20. Incremental Extensions of Credit. At any time during the Revolving
Availability Period, subject to the terms and conditions set forth herein, the
Borrower may at any time and from time to time, by notice to the Administrative
Agent (whereupon the Administrative Agent shall promptly deliver a copy to each
of the Lenders), request to add additional term loans or additional revolving
commitments (together, the “Incremental Extensions of Credit”) in minimum
principal amounts of $5,000,000; provided that such amount may be less than
$5,000,000 if such amount represents all the remaining availability under the
aggregate principal amount set forth below; provided, further, that
(x) immediately prior to and after giving effect to any Incremental Facility
Amendment (as defined below), no Default has occurred or is continuing or shall
result therefrom and (y) the Borrower shall be in compliance on a Pro Forma
Basis with the Financial Performance Covenants recomputed as of the last day of
the most recently ended fiscal quarter of the Borrower for which financial
statements are available. The Incremental Extensions of Credit:

 

(a) shall be in an aggregate principal amount not exceeding $10,000,000 since
the Effective Date,

 

(b) shall rank pari passu in right of payment and right of security with the
Revolving Loans and Tranche B Term Loans in respect of the Collateral, and

 

(c) other than amortization, pricing or maturity date, shall have the same terms
as the Tranche B Term Loans or Revolving Commitments, as applicable, existing
immediately prior to the effectiveness of such Incremental Facility Amendment
(the “Existing Extensions of Credit”);

 

provided that (i) the Incremental Extensions of Credit in the form of term loans
shall not have a final maturity date earlier than the Tranche B Maturity Date,
(ii) the Incremental Extensions of Credit in the form of revolving loans shall
not have a final maturity date earlier than the Revolving Maturity Date,
(iii) the Incremental Extensions of Credit in the form of term loans shall not
have a weighted average life that is shorter than that of the then-remaining
weighted average life of the Existing Extensions of Credit that are Tranche B
Term Loans (but may have nominal amortization) and (v) the Incremental
Extensions of Credit in the form of revolving loans shall not require any
mandatory commitment reductions, mandatory prepayments or scheduled payments
other than those applicable to the Revolving Loans and Revolving Commitments.
The Borrower shall by written notice offer each Lender providing Existing
Extensions of Credit (an “Existing Lender”) the opportunity for no less than ten
(10) Business Days after delivery of the notice to commit to provide its pro
rata portion (based on the amount of its outstanding Tranche B Term Loans or
outstanding Revolving Loans and unused Revolving Commitments, as applicable, on
the date of such notice) of any requested Incremental Extension of Credit,
provided that no Existing Lender shall be

 

-47-



--------------------------------------------------------------------------------

obligated to provide any Incremental Extension of Credit unless it so agrees.
Any additional bank, financial institution, Existing Lender or other Person that
elects to extend Incremental Extensions of Credit shall be reasonably
satisfactory to the Borrower and the Administrative Agent and, in the case of
Incremental Extensions of Credit in the form of revolving loans, the Issuing
Bank (any such bank, financial institution, Existing Lender or other Person
being called an “Additional Lender”) and shall become a Lender under this
Agreement pursuant to an amendment (an “Incremental Facility Amendment”) to this
Agreement giving effect to the modifications permitted by this Section 2.20 and,
as appropriate, the other Loan Documents and executed by the Borrower, each
Additional Lender and the Administrative Agent. Commitments in respect of
Incremental Extensions of Credit shall be Commitments under this Agreement. An
Incremental Facility Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section 2.20 (including voting provisions applicable to
the Additional Lenders comparable to the provisions of clause (B) of the second
proviso of Section 9.02(b)). The effectiveness of any Incremental Facility
Amendment shall be subject to the satisfaction on the date thereof (each, an
“Incremental Facility Closing Date”) of each of the conditions set forth in
Section 4.02 (it being understood that all references to “the date of such
Borrowing” in such Section 4.02 shall be deemed to refer to the Incremental
Facility Closing Date). The proceeds of the Incremental Extensions of Credit
shall be used for working capital and general corporate purposes (including
Permitted Acquisitions).

 

ARTICLE III

 

Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01. Organization; Power. Each of Holdings, the Borrower and the
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has the power and
authority and all governmental rights, qualifications, approvals,
authorizations, permits, accreditations, Reimbursement Approvals, licenses and
franchises material to the business of the Borrower and the Subsidiaries taken
as a whole that are necessary to own its assets, to carry on its business as now
conducted and as proposed to be conducted and to execute, deliver and perform
its obligations under each Loan Document to which it is a party and (c) except
where the failure to do so, individually or in the aggregate, is not reasonably
likely to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

 

SECTION 3.02. Authorization; Enforceability. The Transactions to be entered into
by each Loan Party have been duly authorized by all necessary corporate or other
action and, if required, stockholder action. This Agreement has been duly
executed and delivered by each of Holdings and the Borrower and constitutes, and
each other Loan Document to which any Loan Party is to be a party, when executed
and delivered by such Loan Party, will constitute, a legal, valid and binding
obligation of Holdings, the Borrower or such Loan Party, as applicable,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except those

 

-48-



--------------------------------------------------------------------------------

that are required or permitted to be obtained following consummation of the
Transactions, the absence of which individually or in the aggregate are not
reasonably likely to result in a Material Adverse Effect and filings necessary
to perfect Liens created under the Loan Documents, (b) will not violate any
Requirement of Law applicable to Holdings, the Borrower or any of the
Subsidiaries, as applicable, (c) will not violate or result in a default under
any indenture or other material agreement or instrument binding upon Holdings,
the Borrower or any of the Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by Holdings, the Borrower or any of
the Subsidiaries or give rise to a right of, or result in, termination,
cancellation or acceleration of any material obligation thereunder, (d) will not
result in a Limitation on any right, qualification, approval, permit,
accreditation, authorization, Reimbursement Approval, license or franchise or
authorization granted by any Governmental Authority, Third Party Payor or other
Person applicable to the business, operations or assets of the Borrower or any
of the Subsidiaries or adversely affect the ability of the Borrower or any of
the Subsidiaries to participate in any Third Party Payor Arrangement except for
Limitations, individually or in the aggregate, that are not material to the
business of the Borrower and the Subsidiaries, taken as a whole, and (e) will
not result in the creation or imposition of any Lien on any asset of Holdings,
the Borrower or any of the Subsidiaries, except Liens created under the Loan
Documents. There is no pending or, to the knowledge of the Borrower, threatened
Limitation by any Governmental Authority, Third Party Payor or any other Person
of any right, qualification, approval, permit, authorization, accreditation,
Reimbursement Approval, license or franchise of the Borrower, or any Subsidiary,
except for such Limitations, individually or in the aggregate, as are not
reasonably likely to result in a Material Adverse Effect. No certifications by
any Governmental Authority or any Third Party Payor are required for operation
of the business of the Borrower and the Subsidiaries that are not in place,
except for such certifications or agreements, the absence of which do not
materially and adversely affect the operation of the business.

 

SECTION 3.04. Financial Condition; No Material Adverse Change.

 

(a) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and consolidated statements of operations and comprehensive
income, stockholders’ equity and cash flows (i) as of and for the fiscal years
ended December 31, 2002, December 31, 2003, and December 31, 2004, reported on
by Ernst & Young LLP, independent public accountants, and (ii) as of and for the
fiscal year ended December 31, 2004 certified by its chief financial officer.
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower and
the subsidiaries as of such dates and for such periods in accordance with GAAP
consistently applied, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.

 

(b) The Borrower has heretofore furnished to the Lenders the consolidated
balance sheet and consolidated statements of operations and comprehensive
income, stockholders’ equity and cash flows of Specialty as of and for the
fiscal years ended December 31, 2002, December 31, 2003, and December 31, 2004,
reported on by Ernst & Young LLP, independent public accountants. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of Specialty and its subsidiaries as of
such dates and for such periods in accordance with GAAP consistently applied,
subject to year-end audit adjustments and the absence of footnotes.

 

(c) The Borrower has heretofore furnished to the Lenders its pro forma
consolidated balance sheet as of a date no more than 75 days prior to the
Effective Date prepared giving effect to the Transactions as if the Transactions
had occurred on such date. Such pro forma consolidated balance sheet (i) has
been prepared in good faith based on assumptions (which are believed by the
Borrower to be reasonable), (ii) accurately reflects all adjustments necessary
to give effect to the Transactions and (iii) presents fairly, in all material
respects, the pro forma financial position of the Borrower and the Subsidiaries
as of September 30, 2005 as if the Transactions had occurred on such date.

 

-49-



--------------------------------------------------------------------------------

(d) Except as set forth on Schedule 3.04 or as disclosed in the financial
statements referred to above or the notes thereto or in the Information
Memorandum and except for liabilities incurred in the ordinary course of
business, after giving effect to the Transactions, none of Holdings, the
Borrower or its Subsidiaries has, as of the Effective Date, any material
liabilities that would be required to be reflected or disclosed in financial
statements prepared in accordance with GAAP.

 

(e) No event, change, condition or state of facts has occurred that has had, or
is reasonably likely to have, a material adverse effect on the business,
operations, assets, liabilities, financial condition or results of operations of
Holdings, the Borrower and the Subsidiaries, taken as a whole, since
December 31, 2004.

 

SECTION 3.05. Properties.

 

(a) Each of Holdings, the Borrower and the Subsidiaries has good title to, or
valid leasehold interests in, all its real and personal property material to its
business (including its Mortgaged Properties), free and clear of all Liens,
except for Liens expressly permitted pursuant to Section 6.02 and minor defects
in title that do not interfere in any material respect with its ability to
conduct its business or to utilize such properties for their intended purposes.

 

(b) Each of Holdings, the Borrower and the Subsidiaries owns, licenses or
possesses the right to use all trademarks, trade names, copyrights, patents and
other intellectual property material to its business, and the use thereof by
Holdings, the Borrower and the Subsidiaries does not, to the knowledge of the
Borrower, infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, are not reasonably likely
to result in a Material Adverse Effect.

 

(c) Schedule 3.05 sets forth the address of each real property leased by
Holdings, the Borrower or any of the Subsidiaries as of the Effective Date after
giving effect to the Transactions.

 

(d) No Mortgage encumbers improved real property that is located in an area that
has been identified by the Secretary of Housing and Urban Development as an area
having special flood hazards within the meaning of the National Flood Insurance
Act of 1968 unless flood insurance available under such Act has been obtained in
accordance with Section 5.07 unless waived by the Administrative Agent in its
sole discretion.

 

SECTION 3.06. Litigation and Environmental Matters.

 

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of Holdings, the
Borrower or any Subsidiary, threatened against or affecting Holdings, the
Borrower or any Subsidiary that would reasonably be likely to (i) have a
Material Adverse Effect or (ii) adversely affect in any material respect the
ability of the Loan Parties to consummate the Transactions or the other
transactions contemplated hereby.

 

(b) Except with respect to any other matters that, individually or in the
aggregate, are not reasonably likely to result in a Material Adverse Effect,
neither Holdings, the Borrower nor any Subsidiary (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval or to provide any notification required under any
Environmental Law or has become subject to any Environmental Liability or is
conducting or financing any investigation, response or corrective action
pursuant to any Environmental Law at any location; or (ii) knows of any basis
for Environmental Liability.

 

-50-



--------------------------------------------------------------------------------

SECTION 3.07. Compliance with Laws and Agreements. Except with respect to any
matters that, individually or in the aggregate, are not material to the business
of the Borrower and the Subsidiaries, taken as a whole, each of Holdings, the
Borrower and the Subsidiaries is in compliance with all material Requirements of
Law applicable to it or its property and all material indentures, agreements and
other instruments binding upon it or its property.

 

SECTION 3.08. Investment and Holding Company Status. Neither Holdings, the
Borrower nor any Subsidiary is (a) an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended or
(b) a “holding company” as defined in, or subject to regulation under, the
Public Utility Holding Company Act of 1935, as amended.

 

SECTION 3.09. Taxes. Each of Holdings, the Borrower and the Subsidiaries has
timely filed or caused to be filed all Federal and other material Tax returns
and reports required to have been filed and has paid or caused to be paid all
Taxes required to have been paid by it, except (a) any Taxes that are being
contested in good faith by appropriate proceedings and for which Holdings, the
Borrower or such Subsidiary, as applicable, has set aside on its books adequate
reserves in accordance with GAAP or (b) to the extent that the failure to do so
is not reasonably likely to result in a Material Adverse Effect.

 

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably likely to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably likely to occur, is reasonably likely to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
value of the assets of such Plan. Each ERISA Affiliate is in compliance in all
material respects with the presently applicable provisions of ERISA and the Code
with respect to each employee benefit plan maintained or contributed to by the
Borrower or any Subsidiary. Using actuarial assumptions and computation methods
consistent with subpart 1 of subtitle E of Title IV of ERISA, the aggregate
liabilities of each ERISA Affiliate to all Multiemployer Plans in the event of a
complete withdrawal therefrom, as of the close of the most recent fiscal year of
each such Multiemployer Plan, would not reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 3.11. Disclosure. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information furnished
by or on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by other
information so furnished and taken as a whole) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, provided that the foregoing shall not apply to any
projected financial information other than the projected financial information
included in the Information Memorandum, and with respect to such projected
financial information, Holdings and the Borrower represent only that such
information was prepared in good faith based upon assumptions believed by them
to be reasonable at the time delivered and as of the Effective Date.

 

SECTION 3.12. Subsidiaries. After giving effect to the Merger, as of the
Effective Date, Holdings does not have any subsidiaries other than the Borrower
and the Subsidiaries, Permitted Joint Ventures and Inactive Subsidiaries listed
on Schedule 3.12. Schedule 3.12 sets forth the name of, and the ownership or
beneficial interest of Holdings in, each subsidiary, including the Borrower, and
identifies each Subsidiary that is a Subsidiary Loan Party or a Consolidated
Practice, in each case as of the Effective Date.

 

-51-



--------------------------------------------------------------------------------

SECTION 3.13. Insurance. Schedule 3.13 sets forth a description of all insurance
maintained by or on behalf of Holdings, the Borrower and the Subsidiaries as of
the Effective Date. As of the Effective Date, all premiums in respect of such
insurance have been paid. Holdings and the Borrower believe that the insurance
maintained by or on behalf of the Borrower and the Subsidiaries is adequate.

 

SECTION 3.14. Labor Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns against Holdings, the Borrower or any Subsidiary pending
or, to the knowledge of Holdings or the Borrower, threatened. The hours worked
by and payments made to employees of the Borrower and the Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters. All payments due
from Holdings, the Borrower or any Subsidiary, or for which any claim may be
made against Holdings, the Borrower or any Subsidiary, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of Holdings, the Borrower or such
Subsidiary. The consummation of the Transactions will not give rise to any right
of termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which Holdings, the Borrower or any
Subsidiary is bound.

 

SECTION 3.15. Solvency. Immediately after the consummation of the Transactions
to occur on the Effective Date, (a) the fair value of the assets of each Loan
Party, at a fair valuation, will exceed its debts and liabilities, subordinated,
contingent or otherwise, (b) the present fair saleable value of the property of
each Loan Party will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured,
(c) each Loan Party will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured, and (d) no Loan Party will have unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted following the Effective Date, in each case after
giving effect to any rights of indemnification, contribution or subrogation
arising among the Subsidiary Loan Parties pursuant to the Collateral Agreement
or by law.

 

SECTION 3.16. Senior Indebtedness. The Obligations constitute (a) ”Bank
Indebtedness” under and as defined in the Senior Subordinated Notes Documents
and (b) ”Senior Indebtedness” or a comparable term under and as defined in the
documentation governing any Additional Subordinated Debt.

 

SECTION 3.17. Reimbursement from Third Party Payors. The accounts receivable of
Holdings, the Borrower and the Subsidiaries have been and will continue to be
adjusted to reflect the reimbursement policies required by all applicable
Requirements of Law and other Third Party Payor Arrangements to which Holdings,
the Borrower or such Subsidiary is subject, and do not exceed in any material
respect amounts the Borrower or such Subsidiary is entitled to receive under any
capitation arrangement, fee schedule, discount formula, cost-based reimbursement
or other adjustment or limitation to usual charges. To the knowledge of the
Borrower, all billings by Holdings, the Borrower and each Subsidiary pursuant to
any Third Party Payor Arrangements have been made in compliance with all
applicable Requirements of Law, except where failure to comply would not,
individually or in the aggregate, be reasonably likely to have a Material
Adverse Effect. To the knowledge of the Borrower, there has been no intentional
or material over-billing or over-collection by the Borrower or any Subsidiary
pursuant to any Third Party Payor Arrangements, other than as created by routine
adjustments and disallowances made in the ordinary course of business by the
Third Party Payors with respect to such billings.

 

-52-



--------------------------------------------------------------------------------

SECTION 3.18. Fraud and Abuse. To the knowledge of the Borrower, none of
Holdings, the Borrower or any Subsidiary, nor any of their respective partners,
members, stockholders, officers or directors, acting on behalf of Holdings, the
Borrower or any Subsidiary, have engaged on behalf of Holdings, the Borrower or
any Subsidiary in any activities that are prohibited under 42 U.S.C. § 1320a-7,
42 U.S.C. § 1320a-7a, 42 U.S.C. § 1320a-7b, 42 U.S.C. § 1395nn, 31 U.S.C. § 3729
et seq., or the regulations promulgated thereunder, or related Requirements of
Law, or under any similar state law or regulation, or that are prohibited by
binding rules of professional conduct, including (a) knowingly and willfully
making or causing to be made a false statement or misrepresentation of a
material fact in any application for any benefit or payment, (b) knowingly and
willfully making or causing to be made any false statement or misrepresentation
of a material fact for use in determining rights to any benefit or payment,
(c) failing to disclose knowledge by a claimant of the occurrence of any event
affecting the initial or continued right to any benefit or payment on its own
behalf or on behalf of another, with intent to secure such benefit or payment
fraudulently, (d) knowingly and willfully soliciting or receiving any
remuneration (including any kickback, bribe or rebate), directly or indirectly,
overtly or covertly, in cash or in kind, or offering to pay or receive such
remuneration (i) in return for referring an individual to a Person for the
furnishing or arranging for the furnishing of any item or service for which
payment may be made, in whole or in part, pursuant to any Third Party Payor
Arrangement to which the foregoing rules and regulations apply or (ii) in return
for purchasing, leasing or ordering or arranging for or recommending purchasing,
leasing or ordering any good, facility, service or item for which payment may be
made, in whole or in part, pursuant to any Third Party Payor Arrangement to
which the foregoing rules and regulations apply and (e) making any prohibited
referral for designated health services, or presenting or causing to be
presented a claim or bill to any individual, Third Party Payor or other entity
for designated health services furnished pursuant to a prohibited referral.
Neither Holdings, the Borrower nor any Subsidiary shall be considered to be in
breach of this Section 3.18 so long as (a) it shall have taken such actions
(including implementation of appropriate internal controls) as may be reasonably
necessary to prevent such prohibited actions and (b) such prohibited actions as
have occurred, individually or in the aggregate, are not reasonably likely to
have a Material Adverse Effect.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived):

 

(a) The Administrative Agent shall have received from each party hereto either
(i) a counterpart of this Agreement signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement.

 

(b) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent and the Lenders and dated the Effective Date) of each
of (i) Ropes & Gray LLP, counsel for Holdings and the Borrower, substantially in
the form of Exhibit B-1, and (ii) local counsel in each jurisdiction specified
on Schedule 4.01, substantially in the form of Exhibit B-2, and, in the case of
each such opinion required by this paragraph, covering such other matters
relating to the Loan Parties, the Loan Documents or the Transactions as the
Administrative Agent shall reasonably request.

 

-53-



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the Transactions and any other legal matters relating to the
Loan Parties, the Loan Documents or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent.

 

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Financial Officer, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02 (other than, with
respect to paragraph (a) of Section 4.02, the representation and warranty set
forth in paragraph (e) of Section 3.04, which representation and warranty need
not be made on the Effective Date).

 

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses (including
fees, charges and disbursements of counsel) required to be reimbursed or paid by
any Loan Party hereunder or under any other Loan Document.

 

(f) The Collateral and Guarantee Requirement shall have been satisfied and the
Administrative Agent shall have received (i) a completed Perfection Certificate
dated the Effective Date and signed by a Financial Officer and a legal officer
of the Borrower, together with all attachments contemplated thereby, including
the results of a search of the Uniform Commercial Code (or equivalent) filings
made with respect to the Loan Parties in the jurisdictions contemplated by the
Perfection Certificate and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are permitted by Section 6.02 or have been released and
(ii) control agreements for each deposit and securities account as contemplated
by the Collateral Agreement, provided that the Collateral Agent may, in its
reasonable judgment, grant extensions of time for compliance with the Collateral
and Guarantee Requirement by any Loan Party.

 

(g) The Administrative Agent shall have received evidence that the insurance
required by Section 5.07 is in effect.

 

(h) All requisite material Governmental Authorities and third parties shall have
approved or consented to the Transactions, all applicable waiting or appeal
periods (including any extensions thereof) shall have expired and there shall be
no governmental or judicial action, actual or threatened, that could reasonably
be expected to restrain, prevent or impose materially burdensome conditions on
the Transactions.

 

(i) The Lenders shall have received a pro forma consolidated balance sheet of
Holdings as of a date no more than 75 days prior to the Effective Date,
reflecting all pro forma adjustments as if the Transactions had been consummated
on such date, and such pro forma consolidated balance sheet shall be consistent
in all material respects with the forecasts and other information previously
provided to the Lenders. After giving effect to the Transactions, none of
Holdings, the Borrower or any Subsidiary shall have outstanding any preferred
stock or any Indebtedness, other than (i) Indebtedness incurred under the Loan
Documents, (ii) the Senior Subordinated Notes, (iii) Holdings Senior
Subordinated Notes and (iv) Indebtedness set forth on Schedule 6.01. The terms
and conditions of all Indebtedness to remain outstanding after the Effective
Date (including terms and conditions relating to interest rates, fees,
amortization, maturity, redemption, subordination, covenants, events of default
and remedies) shall be in compliance with this Agreement or otherwise reasonably
satisfactory in all material respects to the Lenders.

 

-54-



--------------------------------------------------------------------------------

(j) All obligations under or relating to the Existing Credit Agreement (other
than customary indemnification obligations) and all liens, guarantees and
security interests granted in respect thereof (including all adequate protection
obligations related thereto) shall have been discharged, and the terms and
conditions of such discharge shall be satisfactory to the Administrative Agent.
The Administrative Agent shall have received payoff and release letters with
respect to the Existing Credit Agreement in form and substance reasonably
satisfactory to the Administrative Agent.

 

(k) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Financial Officer, confirming that since
December 31, 2004, there has not been (i) any material adverse change or any
event or condition or state of facts that could reasonably be expected to
(a) have a material adverse change in the business, operations, condition
(financial or otherwise), assets, liabilities (whether actual or contingent) or
prospects of Holdings and its subsidiaries (excluding Specialty) or
(b) adversely affect the ability of the Borrower or the Guarantors to perform
their respective obligations under or in connection with the Loan Documents or
(ii) any change, effect, event, occurrence or circumstance that has a material
adverse effect on (x) the business, financial condition or results of operations
of Specialty and the subsidiaries of Specialty, taken as a whole, or (y) the
ability of Specialty to perform its obligations under the Merger Agreement or to
consummate the Merger set forth in the Merger Agreement and the other
transactions contemplated by the Merger Agreement, in the case of each of
(x) and (y) other than effects relating to (A) changes, effects, events,
occurrences or circumstances that generally affect the United States economy or
the industries in which Specialty operates (other than changes in Law (as
defined in the Merger Agreement) that do not exist and have not been proposed
prior to the date of the Merger Agreement) and, in each case, that do not have a
materially disproportionate impact on Specialty and the subsidiaries of
Specialty, taken as a whole, (B) changes in Law (but only to the extent such
changes exist or have been proposed prior to the date of this Agreement) or
reimbursement policies or practices of customers, (C) the announcement of the
Merger Agreement or the Transactions, or (D) those matters described in
Section 9.03 of the Company Disclosure Letter to the Merger Agreement.

 

(l) The Lenders shall have received (i) audited consolidated balance sheets and
consolidated statements of operations and comprehensive income, stockholders’
equity and cash flows of the Borrower as of and for the fiscal year ended
December 31, 2005, if available and related notes thereto, accompanied by a true
and correct copy of the reports thereon by Ernst & Young LLP, independent public
accountants, and (ii) unaudited consolidated balance sheets and consolidated
statements of operations and comprehensive income, stockholders’ equity and cash
flows of the Borrower for each fiscal quarter subsequent to June 30, 2005 and
ending at least 45 days before the Effective Date (and comparable periods for
the prior fiscal year).

 

(m) The Lenders shall have received (i) audited consolidated balance sheets and
consolidated statements of operations and comprehensive income, stockholders’
equity and cash flows of the Specialty, if available, and related notes thereto,
accompanied by a true and correct copy of the reports thereon by Ernst & Young
LLP, independent public accountants, and (ii) unaudited consolidated balance
sheets and consolidated statements of operations and comprehensive income,
stockholders’ equity and cash flows of Specialty for each fiscal quarter
subsequent to June 30, 2005 and ending at least 45 days before the Effective
Date (and comparable periods for the prior fiscal year).

 

(n) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the president or a vice president of the Borrower
or a Financial Officer, in

 

-55-



--------------------------------------------------------------------------------

form and substance reasonably satisfactory to the Administrative Agent, together
with such other evidence reasonably requested by the Lenders, confirming the
solvency of the Borrower and the Subsidiaries on a consolidated basis after
giving effect to the Transactions.

 

(o) The Transactions shall have been consummated or shall be consummated
simultaneously with the Effective Date in accordance with applicable law, the
Merger Agreement and all other related documentation (in each case without
giving effect to any amendments or waivers to or of such documents that are
adverse in any material respect to the Lenders not approved by the Arrangers).
No more than 10% of the outstanding common stock of Specialty at the time the
Merger is consummated shall constitute shares held by holders who properly
exercise appraisal rights.

 

(p) The Equity Contributions shall have been made.

 

(q) There shall be no litigation, arbitration, administrative proceeding or
consent decree that could reasonably be expected to have a material adverse
effect on (i) the business, operations, performance, properties, condition
(financial or otherwise), prospects or material agreements of or applicable to
Holdings, the Borrower or the Subsidiaries, taken as a whole, after giving
effect to the Transactions or (ii) the ability of the parties to consummate the
Transactions.

 

(r) The consummation of the Transactions shall not (i) violate any applicable
law, statute, rule or regulation or (ii) conflict with, or result in a default
or event of default under, any material agreement of Holdings, the Borrower or
any Subsidiary, after giving effect to the Transactions, in each case which
could reasonably be expected to have (1) a material adverse effect on the
business, operations, assets, liabilities, financial condition or results of
operations of Holdings, the Borrower and the Subsidiaries, taken as a whole, or
(2) a material adverse effect on the ability of the Borrower to perform its
obligations under this Agreement.

 

(s) The consummation of the Transactions shall comply in all respects with the
terms of the Senior Subordinated Notes.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

SECTION 4.02. Each Credit Event. The obligation of each Lender to make any Loan
and of the Issuing Bank to issue, amend, renew or extend any Letter of Credit,
is subject to receipt of the request therefor in accordance herewith and to the
satisfaction of the following conditions:

 

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (except to the
extent any such representation or warranty is qualified by “materially”,
“Material Adverse Effect” or a similar term, in which case such representation
and warranty shall be true and correct in all respects) on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct (or true and correct in
all material respects, as the case may be) as of such earlier date).

 

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

-56-



--------------------------------------------------------------------------------

Each Borrowing (provided that a conversion or continuation of a Borrowing shall
not constitute a “Borrowing” for purposes of this Section 4.02) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by Holdings and the Borrower on the
date thereof as to the matters specified in paragraphs (a) and (b) of this
Section 4.02.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document shall have been paid in full and all Letters of Credit shall have
expired or terminated and all LC Disbursements shall have been reimbursed, each
of Holdings and the Borrower covenants and agrees with the Lenders that:

 

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent (for distribution to each Lender):

 

(a) within 90 days (or such shorter period as the SEC shall specify for the
filing of annual reports on Form 10-K) after the end of each fiscal year of the
Borrower commencing with the fiscal year ended December 31, 2005, (i) its
audited consolidated balance sheet and consolidated statements of operations and
comprehensive income, stockholders’ equity and cash flows as of the end of and
for such fiscal year, and the related notes thereto, setting forth in each case
in comparative form the figures for the previous fiscal year, all reported on by
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and the Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, and (ii) if at
any time the Borrower is not subject to the reporting requirements of Section 13
or 15(d) of the Exchange Act, a “Management’s Discussion and Analysis of
Financial Condition and Results of Operations” that describes the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries;

 

(b) within 45 days (or such shorter period as the SEC shall specify for the
filing of quarterly reports on Form 10-Q) after the end of each of the first
three fiscal quarters of each fiscal year of the Borrower commencing with the
fiscal quarter ending March 31, 2006, its consolidated balance sheet and
consolidated statements of operations and comprehensive income, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the
then-elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by a Financial Officer as presenting fairly in all material respects
the financial condition and results of operations of the Borrower and the
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

 

(c) concurrently with any delivery of financial statements under paragraph
(a) or (b) above, a certificate of a Financial Officer (i) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth (A) reasonably detailed calculations demonstrating
compliance with Sections 6.12, 6.13 and 6.14 (including (x) any prepayment of
the Loans as set forth in the definition of “Leverage Ratio” and (y) any
exercise of the rights set forth in Section 7.02) and (B) in the case of
financial statements delivered under paragraph (a) above beginning in

 

-57-



--------------------------------------------------------------------------------

2007 with respect to fiscal year 2006, reasonably detailed calculations of
Excess Cash Flow for the applicable period, and (iii) certifying as to the
calculation of Consolidated EBITDA on a Pro Forma Basis for the four fiscal
quarter period ending on the date of such financial statements and accompanied
by reasonably detailed supporting evidence, it being understood that each of the
calculations described in this paragraph (c) shall provide a reconciliation to
the financial statements delivered under paragraphs (a) and (b) above;

 

(d) concurrently with any delivery of financial statements under paragraph
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default and, if such knowledge
has been obtained, describing such Default (which certificate may be limited to
the extent required by accounting rules or guidelines);

 

(e) concurrently with the issuance of any Indebtedness permitted by
Section 6.01(a)(xi) and (xii), or a Restricted Payment permitted by
Section 6.08(a)(ix), a certificate of a Financial Officer certifying as to
(i) the Holdings Leverage Ratio or Leverage Ratio, as the case may be,
accompanied by reasonably detailed supporting evidence, (ii) the use of proceeds
from such issuance and (iii) whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, it being understood that each of the calculations
described in this paragraph (e) shall provide a reconciliation to the financial
statements delivered under paragraphs (a) and (b) above;

 

(f) within 30 days after the commencement of each fiscal year of the Borrower, a
detailed consolidated budget for such fiscal year (including a projected
consolidated balance sheet and consolidated statements of projected operations
and cash flows as of the end of and for such fiscal year) and, promptly when
available, any significant revisions of such budget;

 

(g) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC or with any national securities exchange, as
applicable; and

 

(h) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of Holdings, the
Borrower or any Subsidiary or any Plan, or compliance with the terms of any Loan
Document, as the Administrative Agent or any Lender may reasonably request.

 

SECTION 5.02. Notices of Material Events. Holdings and the Borrower will furnish
to the Administrative Agent (for distribution to each Lender), through the
Administrative Agent, written notice of the following promptly after obtaining
knowledge thereof:

 

(a) the occurrence of any Default;

 

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting Holdings, the
Borrower or any Subsidiary that, if adversely determined, is reasonably likely
to result in a Material Adverse Effect;

 

(c) the occurrence of any ERISA Event that alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and the Subsidiaries in an aggregate amount exceeding
$3,750,000;

 

-58-



--------------------------------------------------------------------------------

(d) the receipt by Holdings, the Borrower or any Subsidiary of (i) any notice of
any loss of any governmental right, qualification, permit, accreditation,
approval, authorization, Reimbursement Approval, license or franchise or
(ii) any notice, compliance order or adverse report issued by any Governmental
Authority or Third Party Payor that, if not promptly complied with or cured,
could result in (A) the suspension or forfeiture of any material governmental
right, qualification, permit, accreditation, approval, authorization,
Reimbursement Approval, license or franchise necessary for the Borrower or any
Subsidiary to carry on its business as now conducted or as proposed to be
conducted or (B) any other material Limitation imposed upon the Borrower or any
Subsidiary;

 

(e) any Change in Law of the type described in clause (a) or (b) of such
definition relating to any Third Party Payor Arrangement that could reasonably
be expected to have a material and adverse effect on the ability of the Borrower
or any Subsidiary to carry on its business as now conducted or as proposed to be
conducted; and

 

(f) any other development that results in, or is reasonably likely to result in,
a Material Adverse Effect.

 

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

 

SECTION 5.03. Information Regarding Collateral.

 

(a) The Borrower will furnish to the Collateral Agent prompt written notice (but
in no event later than 90 days) of any change (i) in any Loan Party’s corporate
name, (ii) in the jurisdiction of incorporation or organization of any Loan
Party or (iii) in any Loan Party’s organizational identification number. The
Borrower agrees not to effect or permit any change referred to in the preceding
sentence unless all filings have been made under the Uniform Commercial Code or
otherwise that are required in order for the Collateral Agent to continue at all
times following such change to have a valid, legal and perfected security
interest in all the Collateral. The Borrower also agrees promptly to notify the
Collateral Agent if any material portion of the Collateral is damaged or
destroyed.

 

(b) Each year, at the time of delivery of annual financial statements pursuant
to Section 5.01(a), the Borrower shall deliver to the Collateral Agent a
certificate executed by a Financial Officer and the chief legal officer of the
Borrower setting forth the information required pursuant to the Perfection
Certificate or confirming that there has been no change in such information
since the date of the Perfection Certificate delivered on the Effective Date or
the date of the most recent certificate delivered pursuant to this Section.

 

SECTION 5.04. Existence; Conduct of Business. Each of Holdings and the Borrower
will, and will cause each of the Subsidiaries to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, qualifications, permits, approvals, accreditations,
authorizations, Reimbursement Approvals, licenses, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03.

 

SECTION 5.05. Payment of Obligations. Each of Holdings and the Borrower will,
and will cause each of the Subsidiaries to, pay its Tax liabilities, before the
same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) Holdings, the Borrower or such Subsidiary has set aside on its books
adequate reserves

 

-59-



--------------------------------------------------------------------------------

with respect thereto in accordance with GAAP, (c) such contest effectively
suspends the enforcement of any Lien securing such obligation and (d) the
failure to make payment pending such contest is not reasonably likely to result
in a Material Adverse Effect.

 

SECTION 5.06. Maintenance of Properties. Each of Holdings and the Borrower will,
and will cause each of the Subsidiaries to, keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted.

 

SECTION 5.07. Insurance. Each of Holdings and the Borrower will, and will cause
each of the Subsidiaries to, maintain, with financially sound and reputable
insurance companies (which may include self-insurance), (a) insurance in such
amounts (with no greater risk retention) and against such risks as are
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations and (b) all
insurance required to be maintained pursuant to the Security Documents. The
Borrower will furnish to the Lenders, upon request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained. Unless
otherwise waived by the Administrative Agent in its sole discretion, with
respect to each Mortgaged Property, obtain flood insurance in such total amount
as the Administrative Agent or the Required Lenders may from time to time
reasonably require, if at any time the area in which any improvements located on
any Mortgaged Property is designated a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), and otherwise comply with the National Flood Insurance
Program as set forth in the Flood Disaster Protection Act of 1973, as amended
from time to time.

 

SECTION 5.08. Casualty and Condemnation. The Borrower (a) will furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) will ensure that the Net Proceeds of
any such event (whether in the form of insurance proceeds, condemnation awards
or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Security Documents.

 

SECTION 5.09. Books and Records; Inspection and Audit Rights. Each of Holdings
and the Borrower will, and will cause each of the Subsidiaries to, keep proper
books of record and account in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities. Each
of Holdings and the Borrower will, and will cause each of the Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties during normal
business hours, to examine and make extracts from its books and records,
including any information relating to actual or potential compliance with or
liability under Environmental Laws, and to discuss its affairs, finances and
condition with its officers and independent accountants (provided that the
Borrower shall be provided the opportunity to participate in any such
discussions with its independent accountants), all at such reasonable times and
as often as reasonably requested.

 

SECTION 5.10. Compliance with Laws. Each of Holdings and the Borrower will, and
will cause each of the Subsidiaries to comply with all Requirements of Law,
including Environmental Laws, applicable to it, its operations and all property
owned, operated and leased by any of them, except where the failure to do so,
individually or in the aggregate, is not reasonably likely to result in a
Material Adverse Effect.

 

SECTION 5.11. Use of Proceeds and Letters of Credit. The proceeds of the Tranche
B Term Loans and any Revolving Loans borrowed on the Effective Date will be used
by the Borrower on

 

-60-



--------------------------------------------------------------------------------

the Effective Date solely for (a) first, the payment of the Transaction Costs,
(b) second, the payment of all principal, interest, fees and other amounts
outstanding under the Existing Credit Agreement, and (c) third, together with
the Equity Contributions and cash on hand of the Borrower, the payment of the
Merger Consideration. The proceeds of the Revolving Loans (except as described
above), Swingline Loans and Letters of Credit will be used only for working
capital and for other general corporate purposes. No part of the proceeds of any
Loan and no Letter of Credit will be used, whether directly or indirectly, for
any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

 

SECTION 5.12. Additional Subsidiaries. If any additional Subsidiary (other than
a Consolidated Practice) is formed or acquired after the Effective Date (or if
(x) any Inactive Subsidiary that is not a Subsidiary Loan Party ceases to
qualify as an Inactive Subsidiary or (y) a Permitted Joint Venture that is not
otherwise a Permitted Joint Venture Loan Party becomes a wholly owned Subsidiary
of the Borrower) the Borrower will, promptly after such Subsidiary is formed or
acquired, notify the Collateral Agent and the Lenders (through the
Administrative Agent) thereof and promptly cause the Collateral and Guarantee
Requirement to be satisfied with respect to such Subsidiary (if it is a
Subsidiary Loan Party) and with respect to any Equity Interest in or
Indebtedness of such Subsidiary owned by or on behalf of any Loan Party.

 

SECTION 5.13. Further Assurances.

 

(a) Holdings and the Borrower will, and will cause each Subsidiary Loan Party
to, execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents), which may be required under any applicable law, or which
the Administrative Agent or the Required Lenders may reasonably request, to
cause the Collateral and Guarantee Requirement to be and remain satisfied, all
at the expense of the Loan Parties. Each of Holdings and the Borrower also
agrees to provide to the Collateral Agent, from time to time upon reasonable
request, evidence reasonably satisfactory to the Administrative Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.

 

(b) If any material assets (including any real property (other than any leased
real property) or improvements thereto or any interest therein, other than any
real property with a fair value of less than $2,500,000) are acquired by the
Borrower or any Subsidiary Loan Party after the Effective Date (other than
assets constituting Collateral under the Collateral Agreement that become
subject to the Lien in favor of the Collateral Agreement upon acquisition
thereof), the Borrower will notify the Administrative Agent and the Lenders
thereof and, if requested by the Administrative Agent or the Required Lenders,
the Borrower will cause such assets to be subjected to a Lien securing the
Obligations and will take, and cause the Subsidiary Loan Parties to take, such
actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect such Liens, including actions described in paragraph
(a) of this Section 5.13, all at the expense of the Loan Parties, provided that
the Collateral Agent may, in its reasonable judgment, grant extensions of time
for compliance or exceptions with the provisions of this paragraph by any Loan
Party.

 

SECTION 5.14. Post Closing Matters. Execute and deliver the documents and
complete the tasks set forth on Schedule 5.14, in each case within the time
limits specified on such schedule.

 

-61-



--------------------------------------------------------------------------------

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full and all Letters of Credit have expired or
terminated and all LC Disbursements shall have been reimbursed, each of Holdings
and the Borrower covenants and agrees with the Lenders that:

 

SECTION 6.01. Indebtedness; Certain Equity Securities.

 

(a) Neither Holdings nor the Borrower will, nor will they permit any Subsidiary
to, create, incur, assume or permit to exist any Indebtedness, except:

 

(i) Indebtedness created under the Loan Documents;

 

(ii) the Senior Subordinated Notes;

 

(iii) Indebtedness existing on the Effective Date and set forth in Schedule 6.01
and extensions, renewals and replacements of any such Indebtedness, provided
that such extending, renewal or replacement Indebtedness (A) shall not be in a
principal amount that exceeds the principal amount of the Indebtedness being
extended, renewed or replaced (plus accrued interest and premium thereon),
(B) shall not have an earlier maturity date or a decreased weighted average life
than the Indebtedness being extended, renewed or replaced, (C) shall be
subordinated to the Obligations on the same terms (or, from a Lender’s
perspective, better terms) as the Indebtedness being extended, renewed or
replaced and (D) there is no obligor of such Indebtedness that is not either
(x) an obligor of such Indebtedness on the Effective Date or (y) otherwise
permitted to incur such Indebtedness by another clause of this Section 6.01;

 

(iv) Indebtedness of the Borrower owed to any Subsidiary and of any Subsidiary
owed to the Borrower or any other Subsidiary; provided that Indebtedness of any
Loan Party owed to any Subsidiary that is not a Loan Party shall be subordinated
to the Obligations on terms reasonably satisfactory to the Administrative Agent;
provided further that, notwithstanding the first proviso above, such
Indebtedness shall only be subordinated to the extent permitted by applicable
laws or regulations;

 

(v) Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary, provided
that (A) the Indebtedness so Guaranteed is permitted by this Section 6.01 and
(B) Guarantees permitted under this clause (v) by a Loan Party of Indebtedness
of a Subsidiary that is not a Loan Party shall be subordinated to the
Obligations of the Loan Party to the same extent and on the same terms as the
Indebtedness so Guaranteed is subordinated to the Obligations;

 

(vi) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, and any Indebtedness assumed by the
Borrower or any Subsidiary in connection with the acquisition of any such assets
or secured by a Lien on any such assets prior to the acquisition thereof, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (including the principal and
any accrued but unpaid interest or premium in respect thereof), provided that
(A) such Indebtedness is incurred prior to or within 120 days after such
acquisition or the completion of such construction or improvement and (B) the
aggregate principal amount of Indebtedness permitted by this clause (vi) shall
not exceed at any time outstanding $5,000,000;

 

-62-



--------------------------------------------------------------------------------

(vii) (A) Indebtedness of any Person that becomes a Subsidiary after the date
hereof, provided that (1) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (2) the aggregate amount of
Indebtedness permitted by this clause (vii) (including subclause (B)) shall not
exceed $15,000,000 at any time outstanding, and (B) any refinancings, renewals
and replacements of any such Indebtedness pursuant to the preceding clause
(A) that do not increase the outstanding principal amount (plus accrued interest
and premium) thereof;

 

(viii) Indebtedness owed to any Person (including obligations in respect of
letters of credit for the benefit of such Person) providing workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance pursuant to reimbursement or indemnification
obligations to such Person, in each case incurred in the ordinary course of
business;

 

(ix) Indebtedness of the Borrower or any Subsidiary in respect of performance
bonds, bid bonds, appeal bonds, surety bonds, performance and completion
guarantees and similar obligations, in each case provided in the ordinary course
of business;

 

(x) Indebtedness of any Loan Party pursuant to Swap Agreements permitted by
Section 6.07;

 

(xi) with respect to Holdings, Qualified Holdings Debt; provided that other than
with respect to any additional principal amounts resulting from the accrual of
pay-in-kind interest, (A) such Indebtedness may only be issued or incurred to
the extent that after giving effect to the incurrence of such additional
Indebtedness on a Pro Forma Basis, the Holdings Leverage Ratio would be less
than 5.50 to 1.00 and (B) no Default has occurred and is continuing or would
result therefrom;

 

(xii) Additional Subordinated Debt, provided that the Net Proceeds of such
Additional Subordinated Debt are used, promptly after such Net Proceeds are
received, (A) to consummate one or more Permitted Acquisitions so long as after
giving effect to the incurrence of such Additional Subordinated Debt and such
Permitted Acquisitions on a Pro Forma Basis, the Leverage Ratio would be less
than the Leverage Ratio set forth in Section 6.13 for such date minus 0.25,
(B) to refinance or replace the Senior Subordinated Notes (or Additional
Subordinated Debt incurred for that purpose) or (C) to prepay Tranche B Term
Loans pursuant to Section 2.11(a); provided further that no Default has occurred
and is continuing or would result therefrom;

 

(xiii) Indebtedness representing deferred compensation to employees of the
Borrower and the Subsidiaries incurred in the ordinary course of business;

 

(xiv) Indebtedness in respect of promissory notes issued to physicians,
consultants, employees or directors or former employees, consultants or
directors in connection with repurchases of Equity Interests permitted by
Section 6.08(a)(iii);

 

(xv) Indebtedness of any Foreign Subsidiary or any Subsidiary of the Borrower
that is not a Loan Party in an amount not to exceed $2,500,000 at any time
outstanding;

 

(xvi) Additional Senior Debt, to the extent the Net Proceeds of such Additional
Senior Debt are used, promptly after such Net Proceeds are received by the
Borrower, (A) to prepay

 

-63-



--------------------------------------------------------------------------------

Tranche B Term Loans pursuant to Section 2.11(a) or (B) to refinance or replace
Additional Senior Debt incurred for that purpose; provided in each case that
after giving effect to the incurrence of such Additional Senior Debt on a Pro
Forma Basis, no Default has occurred and is continuing or would result
therefrom; and

 

(xvii) other Indebtedness of the Borrower or any Subsidiary in an aggregate
principal amount not exceeding $17,500,000 at any time outstanding.

 

(b) The Borrower will not, and Holdings and the Borrower will not permit any
Subsidiary to, issue any preferred Equity Interests.

 

(c) Holdings will not issue any preferred Equity Interests other than Qualified
Preferred Stock.

 

SECTION 6.02. Liens. Neither Holdings nor the Borrower will, nor will they
permit any Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except:

 

(i) Liens created by the Loan Documents;

 

(ii) Permitted Encumbrances;

 

(iii) any Lien on any property or asset of the Borrower or any Subsidiary
existing on the Effective Date and set forth in Schedule 6.02; provided that
(A) such Lien shall not apply to any other property or asset of the Borrower or
any Subsidiary and (B) such Lien shall secure only those obligations which it
secures on the Effective Date and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof (plus accrued
interest and premium thereon);

 

(iv) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (A) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as applicable, (B) such Lien shall not apply to any other property
or asset of the Borrower or any Subsidiary and (C) such Lien shall secure only
those obligations that it secures on the date of such acquisition or the date
such Person becomes a Subsidiary, as applicable, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof (plus accrued interest and premium thereon);

 

(v) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary, provided that (A) such security interests secure
Indebtedness permitted by clause (v) of Section 6.01(a), (B) such security
interests and the Indebtedness secured thereby are incurred prior to or within
120 days after such acquisition or the completion of such construction or
improvement, (C) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(D) such security interests shall not apply to any other property or assets of
the Borrower or any Subsidiary;

 

(vi) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;

 

-64-



--------------------------------------------------------------------------------

(vii) Liens arising out of sale and leaseback transactions permitted by
Section 6.06;

 

(viii) Liens granted by a Subsidiary that is not a Loan Party in favor of the
Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary;

 

(ix) licenses, sublicenses, leases or subleases granted to others not
interfering in any material respect with the business of the Borrower or any
Subsidiary; and

 

(x) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

 

(xi) Liens that are contract rights of set-off (i) relating to the establishment
of depositary relations with banks not given in connection with the issuance of
Indebtedness, (ii) relating to pooled deposit or sweep accounts of Holdings, the
Borrower or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of Holdings, the
Borrower and the Subsidiaries or (iii) relating to purchase orders and other
agreements entered into with customers of Holdings, the Borrower or any
Subsidiary in the ordinary course of business;

 

(xii) Liens solely on any cash earned money deposits made by Holdings, the
Borrower or any Subsidiary in connection with any letter of intent or purchase
agreement permitted hereunder;

 

(xiii) Liens in favor of a Loan Party securing Indebtedness permitted under
Sections 6.01(a)(iv) and (v);

 

(xiv) Liens securing judgments for the payment of money not constituting an
Event of Default under Section 7.01(i);

 

(xv) Liens on assets of any Foreign Subsidiary securing Indebtedness (and
related obligations) permitted by Section 6.01(a)(xv); and

 

(xvi) Liens on assets of the Borrower or the Subsidiaries not otherwise
permitted by this Section 6.02, so long as neither (i) the aggregate outstanding
principal amount of the obligations secured thereby nor (ii) the aggregate fair
value (determined as of the date such Lien is incurred) of the assets subject
thereto exceeds $5,000,000 at any time outstanding, provided that in no event
shall Holdings, the Borrower or any Subsidiary create, incur, assume or permit
to exist any Lien on any Equity Interests of the Borrower or any Subsidiary.

 

SECTION 6.03. Fundamental Changes.

 

(a) Neither Holdings nor the Borrower will, nor will they permit any Subsidiary
to, merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with it, or liquidate or dissolve, except that, if
at the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing, (i) any Person may merge into the Borrower in a
transaction in which the surviving entity is a Person organized or existing
under the laws of the United States of America, any State thereof or the
District of Columbia and, if such surviving entity is not the Borrower, such
Person expressly assumes, in writing, all the obligations the Borrower under the
Loan Documents, (ii) any Person may merge into any Subsidiary in a transaction
in which the surviving entity is a Subsidiary and, if any party to such merger
is a Subsidiary Loan Party, is or becomes a Subsidiary

 

-65-



--------------------------------------------------------------------------------

Loan Party concurrently with such merger, (iii) any Subsidiary (other than a
Subsidiary Loan Party) may liquidate or dissolve if the Borrower determines in
good faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders and (iv) any asset
sale permitted by Section 6.05(g) may be effected through the merger of a
subsidiary of the Borrower with a third party, provided that any such merger
referred to in clauses (i), (ii) or (iv) above involving a Person that is not a
wholly owned Subsidiary immediately prior to such merger shall not be permitted
unless also permitted by Section 6.04.

 

(b) The Borrower will not, and Holdings and the Borrower will not permit any
Subsidiary to, engage to any material extent in any business other than
businesses of the type conducted by the Borrower and the Subsidiaries on the
Effective Date and businesses reasonably related or incidental thereto.

 

(c) Holdings will not engage in any business or activity other than the
ownership of all the outstanding shares of capital stock of the Borrower (but no
other subsidiaries) and engaging in corporate and administrative functions and
other activities incidental thereto. Holdings will not own or acquire any assets
(other than any cash on hand as of the Effective Date not otherwise contributed
to the Borrower in connection with the Transactions, Equity Interests of the
Borrower and the cash proceeds of any Restricted Payments permitted by
Section 6.08 or proceeds of any issuance of Indebtedness or Equity Interests
permitted by this Agreement pending application as required by this Agreement)
or incur any liabilities (other than liabilities under and permitted to be
incurred under the Loan Documents and liabilities reasonably incurred in
connection with its maintenance of its existence and activities incidental
thereto.

 

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. Neither
Holdings nor the Borrower will, nor will they permit any Subsidiary to, purchase
or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any Equity Interests in or
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make any loans or advances to,
Guarantee any obligations of, or make any investment or any other interest in,
any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any Person or assets or division constituting a business
unit (collectively, “Investments”), except:

 

(i) Permitted Acquisitions;

 

(ii) Permitted Investments;

 

(iii) Investments set forth on Schedule 6.04;

 

(iv) Investments by Holdings in the Borrower and by the Borrower and the
Subsidiaries in Equity Interests in their respective Subsidiaries, provided that
(A) any such Equity Interests held by a Loan Party shall be pledged pursuant to
the Collateral Agreement (subject to the limitations applicable to common stock
of a Foreign Subsidiary referred to in the definition of “Collateral and
Guarantee Requirement”) and (B) the aggregate amount of investments (other than
investments set forth on Schedule 6.04) by Loan Parties in Subsidiaries that are
not Loan Parties (together with outstanding intercompany loans permitted under
clause (B) to the proviso to Section 6.04(v) and outstanding Guarantees
permitted to be incurred under clause (B) to the proviso to Section 6.04(vi))
shall not exceed $5,000,000 at any time outstanding (in each case determined
without regard to any write-downs or write-offs);

 

-66-



--------------------------------------------------------------------------------

(v) loans or advances made by the Borrower to any Subsidiary and made by any
Subsidiary to the Borrower or any other Subsidiary, provided that (A) any such
loans and advances made by a Loan Party shall be evidenced by a promissory note
pledged pursuant to the Collateral Agreement and (B) the amount of such loans
and advances made by Loan Parties to Subsidiaries that are not Loan Parties
(together with outstanding investments permitted under clause (B) to the proviso
to Section 6.04(iv) and outstanding Guarantees permitted under clause (B) to the
proviso to Section 6.04(vi)) shall not exceed $5,000,000 at any time outstanding
(in each case determined without regard to any write-downs or write-offs);

 

(vi) Guarantees constituting Indebtedness permitted by Section 6.01, provided
that (and without limiting the foregoing) the aggregate principal amount of
Indebtedness of Subsidiaries that are not Loan Parties that is Guaranteed by any
Loan Party (together with outstanding investments permitted under clause (B) to
the proviso to Section 6.04(iv) and outstanding intercompany loans permitted
under clause (B) to the proviso to Section 6.04(v)) shall not exceed $5,000,000
at any time outstanding (in each case determined without regard to any
write-downs or write-offs);

 

(vii) payments, loans or advances to, and investments in, any Consolidated
Practice by the Borrower or any Subsidiary in the ordinary course of business
and consistent with past practice in satisfaction of its obligations under any
Management Services Agreements;

 

(viii) payments subject to reimbursement that are made by the Borrower or any
Subsidiary in the ordinary course of business on behalf of any Managed Practice
in connection with the provision of services to such Managed Practice;

 

(ix) receivables or other trade payables owing to the Borrower or any Subsidiary
if created or acquired in the ordinary course of business consistent with past
practice and payable or dischargeable in accordance with customary trade terms,
provided that such trade terms may include such concessionary trade terms as the
Borrower or any such Subsidiary deems reasonable under the circumstances;

 

(x) Investments consisting of Equity Interests, obligations, securities or other
property received in settlement of delinquent accounts of and disputes with
customers and suppliers in the ordinary course of business and owing to the
Borrower or any Subsidiary or in satisfaction of judgments;

 

(xi) Investments by the Borrower or any Subsidiary in payroll, travel and
similar advances to cover matters that are expected at the time of such advances
ultimately to be treated as expenses for accounting purposes and that are made
in the ordinary course of business;

 

(xii) loans or advances by the Borrower or any Subsidiary to employees (a) made
for reasonable and customary business-related travel, entertainment, relocation
and analogous ordinary business purposes and (b) otherwise not exceeding
$2,500,000 in the aggregate at any time outstanding (determined without regard
to any write-downs or write-offs of such loans or advances);

 

(xiii) Investments in the form of Swap Agreements permitted by Section 6.07;

 

(xiv) Investments of any Person existing at the time such Person becomes a
Subsidiary of the Borrower or consolidates or merges with the Borrower or any of
the Subsidiaries (including in connection with a Permitted Acquisition) so long
as such investments were not made in contemplation of such Person becoming a
Subsidiary or of such consolidation or merger;

 

-67-



--------------------------------------------------------------------------------

(xv) Investments received in connection with the dispositions of assets
permitted by Section 6.05;

 

(xvi) Investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”;

 

(xvii) Investments by the Borrower or any Subsidiary in an aggregate amount, as
valued at cost at the time each such Investment is made and including all
related commitments for future advances, not exceeding the Available Amount
immediately prior to the time of the making of any such Investment;

 

(xviii) Investments by the Borrower or any Subsidiary in an aggregate amount not
to exceed the sum of (A) $18,000,000 and (B) an amount equal to any returns
(including dividends, interest, distributions, returns of principal and profits
on sale) actually theretofore received in cash in respect of any such
investment, loan or advance (which amount shall not exceed the amount of such
Investment valued at cost at the time such Investment was made);

 

(xix) Guarantees by Holdings, the Borrower or any Subsidiary of leases (other
than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business; and

 

(xx) Investments, loans and advances by the Borrower or any Subsidiary to any
Insurance Subsidiary in amounts equal to the actuarial self insurance
requirements of Holdings and the subsidiaries and the general corporate overhead
expenses of such Insurance Subsidiary.

 

SECTION 6.05. Asset Sales. Neither Holdings nor the Borrower will, nor will they
permit any Subsidiary to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it, nor will the Borrower permit
any Subsidiary to issue any additional Equity Interest in such Subsidiary (other
than to the Borrower or another Subsidiary in compliance with Section 6.04),
except:

 

(a) sales, transfers and dispositions of (i) inventory in the ordinary course of
business and (ii) used, obsolete, worn out or surplus equipment or property in
the ordinary course of business;

 

(b) sales, transfers and dispositions to the Borrower or any Subsidiary,
provided that any such sales, transfers or dispositions from a Loan Party to a
Subsidiary that is not a Loan Party is permitted under Section 6.04;

 

(c) sales, transfers and dispositions of accounts receivable in connection with
the compromise, settlement or collection thereof consistent with past practice;

 

(d) sales, transfers and dispositions of property to the extent such property
constitutes an investment permitted by clauses (ii), (x) and (xiv) of
Section 6.04;

 

(e) sale and leaseback transactions permitted by Section 6.06;

 

-68-



--------------------------------------------------------------------------------

(f) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Borrower or any Subsidiary;

 

(g) sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary unless all Equity Interests in such Subsidiary are
sold) that are not permitted by any other paragraph of this Section 6.05,
provided that the aggregate fair value of all assets sold, transferred or
otherwise disposed of in reliance upon this paragraph (g) shall not exceed
$5,000,000 (excluding any single transaction or series of related transactions
that involves assets having a Fair Market Value of less than $250,000) during
any fiscal year and $25,000,000 (excluding any single transaction or series of
related transactions that involves assets having a Fair Market Value of less
than $250,000) in the aggregate during the term of this Agreement;

 

(h) exchanges of property for similar replacement property for fair value; and

 

(i) Investments in compliance with Section 6.04

 

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (b), (c) and (f) above) shall
be made for fair value and (other than those permitted by paragraphs (b),
(h) and (i) above) for at least 75% cash consideration, plus (for all such
sales, transfers, leases and other dispositions permitted hereby) an aggregate
additional amount of non-cash consideration in the amount of $3,000,000 (it
being understood that for purposes of paragraph (a) above, accounts receivable
received in the ordinary course and any property received in exchange for used,
obsolete, worn out or surplus equipment or property and any non-cash
consideration that was actually converted into cash within 6 months following
the applicable sale, transfer, lease or other disposition by the Borrower or any
of its Subsidiaries shall be deemed to constitute cash consideration).

 

SECTION 6.06. Sale and Leaseback Transactions. Neither Holdings nor the Borrower
will, nor will they permit any Subsidiary to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred, except for (x) any such sale of any fixed or capital assets
hereafter acquired by the Borrower or any Subsidiary which sale is made for cash
consideration in an amount not less than the fair value of such fixed or capital
asset and is consummated within 120 days after the Borrower or such Subsidiary
acquires or completes the construction of such fixed or capital asset or
(y) sale and leaseback transactions with respect to properties acquired after
the Effective Date, where the Fair Market Value of such properties in the
aggregate does not to exceed $7,500,000.

 

SECTION 6.07. Swap Agreements. Neither Holdings nor the Borrower will, nor will
they permit any Subsidiary to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Equity Interests
of the Borrower or any of the Subsidiaries) and (b) Swap Agreements entered into
in order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary.

 

-69-



--------------------------------------------------------------------------------

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness.

 

(a) Neither Holdings nor the Borrower will, nor will they permit any Subsidiary
to, declare or make, or agree to pay or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except:

 

(i) each of Holdings and the Borrower may declare and pay dividends with respect
to its common stock payable solely in additional shares of its common stock,
and, with respect to its preferred stock, payable solely in additional shares of
such preferred stock or in shares of its common stock;

 

(ii) Subsidiaries may declare and pay dividends ratably with respect to their
capital stock, membership or partnership interests or other similar Equity
Interests;

 

(iii) Holdings may (or may make Restricted Payments to allow a Parent to
purchase or redeem (and the Borrower may declare and pay dividends or make other
distributions to Holdings, the proceeds of which are used by Holdings or a
Parent to purchase or redeem) Equity Interests of Holdings or a Parent acquired
by employees, consultants or directors of Holdings, the Borrower or any
Subsidiary upon such Person’s death, disability, retirement or termination of
employment, provided that the aggregate amount of such purchases or redemptions
under this clause (iii) shall not exceed in any calendar year the lesser of
(x) the sum of $500,000 and the aggregate amount of Restricted Payments
permitted (but not made) in prior years pursuant to this clause (iii) and
(y) $2,500,000;

 

(iv) the Borrower may make Restricted Payments to Holdings to be used by
Holdings solely to pay (or to make Restricted Payments to allow a Parent to pay)
its franchise taxes and other fees required to maintain its corporate existence
and to pay for general corporate and overhead expenses (including salaries and
other compensation of employees) incurred by Holdings or a Parent in the
ordinary course of its business, provided that such Restricted Payments shall
not exceed $500,000 in any calendar year;

 

(v) the Borrower may make Restricted Payments to Holdings in an amount necessary
to enable Holdings to pay (or make Restricted Payments to allow a Parent to pay)
the Taxes directly attributable to (or arising as a result of) the operations of
a Parent, Holdings, the Borrower and the Subsidiaries, provided that (A) the
amount of such Restricted Payments shall not exceed the amount that the Borrower
and the Subsidiaries would be required to pay in respect of Federal, state and
local taxes were the Borrower and the Subsidiaries to pay such taxes as
stand-alone taxpayers (including any interest or penalties thereon, if
applicable) and (B) all Restricted Payments made to Holdings or a Parent
pursuant to this clause (v) are used by Holdings or a Parent for the purposes
specified herein within 20 days of the receipt thereof;

 

(vi) cashless repurchases of Equity Interests of Holdings deemed to occur upon
exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants;

 

(vii) the Borrower may make Restricted Payments to Holdings to pay management,
consulting and advisory fees to any Sponsor or Sponsor Affiliate to the extent
permitted by Section 6.09;

 

(viii) the Borrower may make Restricted Payments to Holdings in an amount
necessary to permit Holdings to pay (or to make Restricted Payments to allow a
Parent to pay) interest in

 

-70-



--------------------------------------------------------------------------------

cash (including interest previously paid “in kind” or added to the principal
amount thereof after the Effective Date) on (A) the Holdings Senior Subordinated
Notes and (B) Qualified Holdings Debt, but only to the extent the proceeds
(together with a pro rata portion of related transaction expenses paid from such
proceeds) of such Qualified Holdings Debt were used to make Capital Expenditures
(without giving effect to the proviso in the definition of “Capital
Expenditures”), prepay Tranche B Term Loans, make Investments pursuant to
Section 6.04(xvii) or repay, redeem, defease or otherwise refinance the Holdings
Senior Subordinated Notes (or any Qualified Holdings Debt previously issued
hereunder but only to the extent the proceeds of such Qualified Holdings Debt
were used to make Capital Expenditures (without giving effect to the proviso in
the definition of “Capital Expenditures”), prepay Tranche B Term Loans or make
Investments pursuant to Section 6.04) or were Otherwise Applied, provided that
(A) the Borrower has made all prepayments required pursuant to Section 2.11(d)
prior to or contemporaneously with any such payment of interest, (B) no Default
or Event of Default shall have occurred and be continuing at the time of any
such payment or would result therefrom, (C) all Restricted Payments made
pursuant to this clause (viii) are used by Holdings or a Parent for the purposes
specified herein within 20 days of receipt thereof and (D) after giving effect
to any Restricted Payment under this clause (viii) the Borrower shall be,
assuming that such Holdings Senior Subordinated Notes and/or Qualified Holdings
Debt paid cash interest for the preceding four consecutive fiscal quarters, in
pro forma compliance with Section 6.12 based on the latest four consecutive
fiscal quarter period for which financial statements are available (it being
understood that in calculating the Borrower’s pro forma compliance with
Section 6.12, Consolidated Cash Interest Expense shall include interest on the
Holdings Senior Subordinated Notes and/or Qualified Holdings Debt, as
applicable, in an amount not to exceed the amount of interest that would accrue
on such Indebtedness in one four consecutive fiscal quarter period);

 

(ix) the Borrower and the Subsidiaries may make additional Restricted Payments
(and Holdings may make Restricted Payments with such amounts received from the
Borrower) in an aggregate amount not exceeding the Available Amount immediately
prior to the time of the making of such Restricted Payment; provided that
(A) immediately prior to and after giving effect to such Restricted Payment, the
Leverage Ratio is less than or equal to 3.50 to 1.00 and (B) no Default has
occurred and is continuing or would result therefrom;

 

(x) the Borrower may make Restricted Payments to Holdings to pay any
non-recurring fees, cash charges and cost expenses incurred in connection with
the issuance of Equity Interests or Indebtedness, in each case only to the
extent that such transaction is not consummated;

 

(xi) payments to former stockholders of the Borrower in connection with the
exercise of appraisal rights under applicable law;

 

(xii) the Merger Consideration paid on or promptly following the Effective Date;
and

 

(xiii) Holdings may make Restricted Payments with the Net Proceeds received by
Holdings from any issuance of any Equity Interests (or capital contribution in
respect thereof) or Qualified Holdings Debt to the extent such Net Proceeds are
not contributed or otherwise received by the Borrower or any of the
Subsidiaries; provided that no Default or Event of Default has occurred and is
continuing or would result therefrom;

 

(b) The Borrower will not nor will it permit any Subsidiary to, make or agree to
pay or make, directly or indirectly, any payment or other distribution (whether
in cash, securities or other property) of or in respect of principal of or
interest on, or any payment or other distribution (whether in

 

-71-



--------------------------------------------------------------------------------

cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of, any Subordinated Indebtedness (other than
intercompany loans among Subsidiaries and the Borrower), except:

 

(i) payment of regularly scheduled interest and principal payments as and when
due in respect of any Subordinated Indebtedness, other than as prohibited by the
subordination provisions thereof;

 

(ii) the conversion or exchange of any Subordinated Indebtedness into, or
redemption, repurchase, prepayment, defeasance or other retirement of any such
Indebtedness with the Net Proceeds of the issuance by Holdings or a Parent of,
(A) Equity Interests (or capital contributions in respect thereof) after the
Effective Date to the extent not Otherwise Applied or (B) Qualified Holdings
Debt, plus any fees and expenses in connection with such conversion, exchange,
redemption, repurchase, prepayment, defeasance or other retirement; and

 

(iii) so long as no Default has occurred and is continuing or would result
therefrom, the prepayment, redemption, defeasance, repurchase or other
retirement of Senior Subordinated Notes or Additional Subordinated Debt for an
aggregate purchase price not to exceed the sum of (x) the Available Amount;
provided that immediately prior to and after giving effect to such Restricted
Payment, the Leverage Ratio is less than or equal to 3.75 to 1.00 and (y) $10.0
million in the aggregate since the Effective Date.

 

SECTION 6.09. Transactions with Affiliates. Neither Holdings nor the Borrower
will, nor will they permit any Subsidiary to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except

 

(a) transactions that are at prices and on terms and conditions not less
favorable to Holdings, the Borrower or such Subsidiary than could be obtained on
an arm’s-length basis from unrelated third parties,

 

(b) (i) transactions between or among the Borrower and the Subsidiary Loan
Parties, (ii) transactions between or among the subsidiaries that are not
Subsidiary Loan Parties and (iii) transactions between or among the Borrower and
its subsidiaries and Managed Practices consistent with past practice and made in
the ordinary course,

 

(c) any investment permitted under Section 6.04(iv), 6.04(v), 6.04(vii),
6.04(viii) 6.04(ix), 6.04(xv) 6.04(xix) or 6.04(xx),

 

(d) any Indebtedness permitted under Section 6.01(a)(iv),

 

(e) any Restricted Payment permitted under Section 6.08,

 

(f) any sale, transfer or disposition permitted under Section 6.05,

 

(g) loans or advances to employees permitted under Section 6.04,

 

(h) any lease entered into between the Borrower or any Subsidiary, as lessee,
and any of the Affiliates (as of the Effective Date) of the Borrower or entity
controlled by such Affiliates, as lessor, which is approved in good faith by a
majority of the disinterested members of the Board of Directors of the Borrower,

 

-72-



--------------------------------------------------------------------------------

(i) so long as no Default described in Section 7.01(b) and no Event of Default
has occurred and is continuing, the Borrower may pay, or may pay cash dividends
to enable Holdings to pay, (A) customary management, consulting, monitoring or
advisory fees to the Sponsor or any Sponsor Affiliates in an aggregate amount
not greater than $1,000,000 during any fiscal year (plus any unpaid management,
consulting, monitoring or advisory fees within such amount accrued in any prior
year) and (B) fees in respect of any financings, acquisitions or dispositions
with respect to which the Sponsor or any Sponsor Affiliate acts as an adviser to
Holdings, the Borrower or any Subsidiary in an amount not to exceed 2.0% of the
value of any such transaction,

 

(j) any contribution to the capital of Holdings directly or indirectly by the
Permitted Investors or any purchase of Equity Interests of Holdings by the
Permitted Investors not prohibited by this Agreement,

 

(k) the payment of reasonable fees to directors of Holdings, the Borrower or any
Subsidiary who are not employees of Holdings, the Borrower or any Subsidiary,
and compensation and employee benefit arrangements paid to, and indemnities
provided for the benefit of, directors, officers or employees of Holdings, the
Borrower or any Subsidiary in the ordinary course of business,

 

(l) any issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment agreements,
stock options and stock ownership plans approved by the Borrower’s Board of
Directors,

 

(m) transactions pursuant to agreements set forth on Schedule 6.09 and any
amendments thereto to the extent such amendments are not materially less
favorable to the Borrower or such Subsidiary Loan Party than those provided for
in the original agreements,

 

(n) employment and severance arrangements entered into in the ordinary course of
business and approved by the Borrower’s Board of Directors between a Parent,
Holdings, the Borrower or any Subsidiary and any employee thereof,

 

(o) all payments made or to be made in connection with the Transactions,
including the payment of the Transaction Costs in an aggregate amount not to
exceed $18,700,000, and

 

(p) payments by the Borrower or any of its Subsidiaries of reasonable insurance
premiums to, and any borrowings or dividends received from, any Insurance
Subsidiary.

 

SECTION 6.10. Restrictive Agreements.

 

(a) Subject to clauses (b) through (d) below, neither Holdings nor the Borrower
will, nor will they permit any Subsidiary to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (i) the ability of Holdings,
the Borrower or any Subsidiary to create, incur or permit to exist any Lien upon
any of its property or assets or (ii) the ability of any Subsidiary to pay
dividends or other distributions with respect to any shares of its capital stock
or to make or repay loans or advances to the Borrower or any other Subsidiary or
to Guarantee Indebtedness of the Borrower or any other Subsidiary.

 

(b) The foregoing clause (a) shall not apply to restrictions and conditions
(i) imposed by law or by any Loan Document, Senior Subordinated Notes Document
or documentation governing any Qualified Holdings Subordinated Debt, Additional
Subordinated Debt, Additional Senior Debt, or Indebtedness of a Foreign
Subsidiary permitted to be incurred under this Agreement (provided that such
restrictions

 

-73-



--------------------------------------------------------------------------------

shall apply only to such Foreign Subsidiary), (ii) existing on the date hereof
identified on Schedule 6.10 (but shall apply to any extension or renewal of, or
any amendment or modification expanding the scope of, any such restriction or
condition), (iii) contained in agreements relating to the sale of a Subsidiary
pending such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder and
(iv) imposed on any Consolidated Practice by (and for the benefit of) any Loan
Party, (v) imposed by law on any Insurance Subsidiary and (vi) imposed by any
customary provisions restricting assignment of any agreement entered into the
ordinary course of business.

 

(c) The foregoing clause (a)(i) shall not apply to restrictions or conditions
(i) imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (ii) imposed by customary provisions in
leases restricting the assignment thereof.

 

(d) The foregoing clause (a)(ii) shall not apply to customary provisions in
joint venture agreements relating to purchase options, rights of first refusal
or call or similar rights of a third party that owns Equity Interests in such
joint venture.

 

SECTION 6.11. Amendment of Material Documents. Neither Holdings nor the Borrower
will, nor will they permit any Subsidiary to, amend, modify or waive any of its
rights under (a) any Senior Subordinated Notes Document, (b) the documentation
governing any Additional Subordinated Debt, (c) the documentation governing any
Additional Senior Debt or (d) its certificate of incorporation, by-laws or other
organizational documents, in each case to the extent such amendment,
modification or waiver would be materially adverse to the Lenders.

 

SECTION 6.12. Interest Expense Coverage Ratio. The Borrower will not permit the
ratio (the “Interest Expense Coverage Ratio”) of (a) Consolidated EBITDA to
(b) Consolidated Cash Interest Expense, in each case for any period of four
consecutive fiscal quarters ending on any date set forth below, to be less than
the ratio set forth below opposite such date:

 

Date

--------------------------------------------------------------------------------

 

    Ratio    

--------------------------------------------------------------------------------

March 31, 2006

  1.75 to 1.00

June 30, 2006

  1.75 to 1.00

September 30, 2006

  1.75 to 1.00

December 31, 2006

  1.875 to 1.00

March 31, 2007

  2.00 to 1.00

June 30, 2007

  2.25 to 1.00

September 30, 2007

  2.25 to 1.00

December 31, 2007

  2.25 to 1.00

March 31, 2008

  2.50 to 1.00

June 30, 2008

  2.50 to 1.00

September 30, 2008

  2.50 to 1.00

December 31, 2008

  2.50 to 1.00

 

-74-



--------------------------------------------------------------------------------

Date

--------------------------------------------------------------------------------

 

    Ratio    

--------------------------------------------------------------------------------

March 31, 2009

  2.75 to 1.00

June 30, 2009

  2.75 to 1.00

September 30, 2009

  2.75 to 1.00

December 31, 2009

  2.75 to 1.00

March 31, 2010 and thereafter

  3.00 to 1.00

 

SECTION 6.13. Leverage Ratio. The Borrower will not permit the Leverage Ratio as
of any date set forth below to exceed the ratio set forth opposite such date:

 

Date

--------------------------------------------------------------------------------

 

    Ratio    

--------------------------------------------------------------------------------

March 31, 2006

 

6.00 to 1.00

June 30, 2006

 

6.00 to 1.00

September 30, 2006

 

5.75 to 1.00

December 31, 2006

 

5.50 to 1.00

March 31, 2007

 

5.25 to 1.00

June 30, 2007

 

5.00 to 1.00

September 30, 2007

 

4.75 to 1.00

December 31, 2007

 

4.75 to 1.00

March 31, 2008

 

4.50 to 1.00

June 30, 2008

 

4.50 to 1.00

September 30, 2008

 

4.25 to 1.00

December 31, 2008

 

4.25 to 1.00

March 31, 2009

 

4.00 to 1.00

June 30, 2009

 

4.00 to 1.00

September 30, 2009

 

3.75 to 1.00

December 31, 2009

 

3.75 to 1.00

March 31, 2010

 

3.50 to 1.00

June 30, 2010

 

3.50 to 1.00

September 30, 2010

 

3.25 to 1.00

December 31, 2010

 

3.25 to 1.00

March 31, 2011 and thereafter

 

3.00 to 1.00

 

-75-



--------------------------------------------------------------------------------

SECTION 6.14. Maximum Capital Expenditures. The Borrower will not, nor will it
permit any Subsidiary to, incur or make any Capital Expenditures except and as
set forth below:

 

Fiscal Year

--------------------------------------------------------------------------------

   Maximum Capital
Expenditures


--------------------------------------------------------------------------------

2006

   $ 40.0 million

2007

   $ 35.0 million

2008

   $ 30.0 million

2009

   $ 30.0 million

2010

   $ 30.0 million

2011

   $ 35.0 million

2012

   $ 35.0 million

2013

   $ 35.0 million

 

; provided that if the aggregate amount of Capital Expenditures made in any
fiscal year shall be less than the maximum amount of Capital Expenditures
permitted under this Section 6.14 for such fiscal year (including any
carryover), then an amount of such shortfall not exceeding 50% of such maximum
amount (not including any carryover) may be added to the amount of Capital
Expenditures permitted under this Section 6.14 for the immediately succeeding
(but not any other) fiscal year.

 

SECTION 6.15. Fiscal Year. The Borrower will not change its fiscal year-end to a
date other than December 31.

 

ARTICLE VII

 

Events of Default

 

SECTION 7.01. Events of Default. If any of the following events (any such event,
an “Event of Default”) shall occur:

 

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in paragraph (a) of this
Section 7.01) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of three Business Days;

 

(c) any representation or warranty made or deemed made by or on behalf of
Holdings, the Borrower or any Subsidiary in or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect (except to the extent any such representation or warranty
is qualified by “materially,” “Material Adverse Effect” or a similar term, in
which case such representation or warranty shall prove to have been incorrect in
any respect) when made or deemed made;

 

-76-



--------------------------------------------------------------------------------

(d) Holdings or the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.03, 5.04 (with respect to
the existence of Holdings and the Borrower), 5.11 or in Article VI;

 

(e) Holdings, the Borrower or any Subsidiary Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in any Loan Document
(other than those specified in paragraph (a), (b) or (d) of this Section 7.01),
and such failure shall continue unremedied for a period of 30 days after notice
thereof from the Administrative Agent to the Borrower (which notice will be
given at the request of any Lender);

 

(f) Holdings, the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (after
giving effect to any applicable grace period);

 

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
provided that this paragraph (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets (to the extent not prohibited under this Agreement) securing such
Indebtedness;

 

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Holdings, the Borrower or any Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings, the Borrower or any Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

(i) Holdings, the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in paragraph (h) of this Section 7.01, (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings, the Borrower or any Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any formal action
for the purpose of effecting any of the foregoing;

 

(j) Holdings, the Borrower or any Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

 

(k) one or more judgments for the payment of money (to the extent not paid or
covered by insurance provided by a carrier that has acknowledged its obligation
to pay such claim in writing and that has a credit rating of at least “A” by
A.M. Best Company, Inc.) in an aggregate amount in excess of $7,500,000 shall be
rendered against Holdings, the Borrower, any Subsidiary

 

-77-



--------------------------------------------------------------------------------

or any combination thereof and the same shall remain undischarged for a period
of 30 consecutive days during which execution shall not be effectively stayed,
or any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of Holdings, the Borrower or any Subsidiary to enforce any such
judgment;

 

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and the
Subsidiaries in an aggregate amount exceeding $7,500,000 for all periods;

 

(m) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on any material portion of the Collateral with the priority required by the
applicable Security Document, except (i) as a result of the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents or (ii) as a result of the Administrative Agent’s failure to
maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under the Collateral Agreement;

 

(n) any Loan Document shall for any reason be asserted by any Loan Party not to
be a legal, valid and binding obligation of any party thereto;

 

(o) the Guarantees of the Obligations by Holdings and the Subsidiary Loan
Parties pursuant to the Collateral Agreement shall cease to be in full force and
effect (other than in accordance with the terms of the Loan Documents) or shall
be asserted by Holdings, the Borrower or any Subsidiary Loan Party not to be in
effect or not to be legal, valid and binding obligations;

 

(p) the Senior Subordinated Notes, the Holdings Senior Subordinated Notes, any
Additional Subordinated Debt or any Guarantees thereof shall cease, for any
reason, to be validly subordinated to the Obligations or the obligations of
Holdings and the Subsidiary Loan Parties in respect of their Guarantees under
the Collateral Agreement, as applicable, as provided in the Senior Subordinated
Notes Documents, the documentation governing the Holdings Senior Subordinated
Notes or the documentation governing any Additional Subordinated Debt, as
applicable, or any Loan Party or the holders of at least 25% in aggregate
principal amount of the Senior Subordinated Notes, the Holdings Senior
Subordinated Notes or any series of Additional Subordinated Debt shall so
assert; or

 

(q) a Change in Control shall occur;

 

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) of this Section 7.01), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
paragraph (h) or (i) of this Section 7.01, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

 

-78-



--------------------------------------------------------------------------------

SECTION 7.02. Borrower’s Right to Cure.

 

(a) Notwithstanding anything to the contrary contained in Section 7.01, in the
event that the Borrower fails to comply with the requirement of any Financial
Performance Covenant, until the expiration of the fifth Business Day subsequent
to the date on which financial statements with respect to the fiscal period for
which such Financial Performance Covenant is being measured are required to be
delivered pursuant to Section 5.01, Holdings shall have the right to issue
Permitted Securities (the “Cure Right”), and upon the receipt by the Borrower of
cash (such amount of cash being referred to as the “Cure Amount”) pursuant to
the exercise by Holdings of such Cure Right, such Financial Performance
Covenants shall be recalculated giving effect to the following pro forma
adjustments:

 

(i) Consolidated EBITDA shall be increased, solely for the purpose of
determining the existence of a Default or Event of Default under the Financial
Performance Covenants with respect to any period of four consecutive fiscal
quarters that includes the fiscal quarter for which the Cure Right was exercised
and not for any other purpose under this Agreement, by an amount equal to the
Cure Amount; and

 

(ii) if, after giving effect to the foregoing recalculations, the Borrower shall
then be in compliance with the requirements of all Financial Performance
Covenants (including for purposes of Section 4.02), the Borrower shall be deemed
to have satisfied the requirements of the Financial Performance Covenants as of
the relevant date of determination with the same effect as though there had been
no failure to comply therewith at such date, and the applicable breach or
default of the Financial Performance Covenants that had occurred shall be deemed
cured for the purposes of this Agreement.

 

(b) Notwithstanding anything herein to the contrary, (i) the aggregate Cure
Amount during the term of this Agreement shall not exceed $20,000,000 and
(ii) the Borrower shall apply the Cure Amount to the prepayment of outstanding
Revolving Loans, if any; provided that any such prepayment shall not reduce any
Lender’s Revolving Commitment; provided further that (a) in each four fiscal
quarter period there shall be a period of at least two fiscal quarters in which
no Cure Right is made, (b) in each eight fiscal quarter period there shall be a
period of at least four consecutive fiscal quarters during which no Cure Right
is made and (c) the Cure Amount shall be no greater than the amount required to
cause Borrower to be in compliance with such Financial Performance Covenant.

 

SECTION 7.03. Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether a Default has occurred under clause (h) or (i) of
Section 7.01, any reference in any such clause to any Subsidiary shall be deemed
not to include any Subsidiary affected by any event or circumstance referred to
in any such clause that did not, as of the last day of the fiscal quarter of the
Borrower most recently ended, have assets with a value in excess of 5% of the
consolidated total assets of the Borrower and the Subsidiaries or 5% of the
total revenues of the Borrower and the Subsidiaries as of such date; provided
that if it is necessary to exclude more than one Subsidiary from clause (h) or
(i) of Section 7.01 pursuant to this Section 7.03 in order to avoid an Event of
Default thereunder, all excluded Subsidiaries shall be considered to be a single
consolidated Subsidiary for purposes of determining whether the condition
specified above is satisfied.

 

-79-



--------------------------------------------------------------------------------

ARTICLE VIII

 

The Agents

 

SECTION 8.01. The Agents. Each of the Lenders and the Issuing Bank hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. For purposes of this Article VIII, all references to the Administrative
Agent shall be deemed to be references to both the Administrative Agent and the
Collateral Agent.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 2.05(j) and
Section 9.02), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to Holdings, the
Borrower or any of the Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by Holdings, the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

-80-



--------------------------------------------------------------------------------

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more subagents appointed by the
Administrative Agent. The Administrative Agent and any such subagent may perform
any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such subagent and to the Related Parties of each
Administrative Agent and any such subagent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

The Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Bank and the Borrower. Upon any such resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor.
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may, on behalf of the Lenders and the Issuing Bank, appoint a successor
Administrative Agent which shall be a bank with an office in Charlotte, North
Carolina or New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
subagents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder. The Lenders
identified in this Agreement as the Syndication Agent and the Documentation
Agent shall not have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Lenders. Without
limiting the foregoing, neither the Syndication Agent nor the Documentation
Agent shall have or be deemed to have a fiduciary relationship with any Lender.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01. Notices.

 

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:

 

(i) if to the Borrower, to Ameripath, Inc., 7111 Fairway Drive, Suite 400, Palm
Beach Gardens, FL 33418, Attention: David L. Redmond (Telecopy No.
(561) 845-2498);

 

-81-



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent, to Wachovia Bank, National Association,
Charlotte Plaza, CP-8, 201 South College Street, Charlotte, N.C. 28288-0680,
Attention: Syndication Agency Services. (Telecopy No. (704) 383-0288), with a
copy to Wachovia Bank, National Association, 301 South College Street, NC5562,
Charlotte, N.C. 28288-5562, Attention: Scott Santa Cruz. (Telecopy No.
(704)383-7611), with a copy to Cahill Gordon & Reindel LLP, 80 Pine Street, New
York, New York 10005, Attention: Luis R. Penalver (Telecopy No. (212) 269-5420);

 

(iii) if to the Issuing Bank, to Wachovia Bank, National Association, Charlotte
Plaza, CP-8, 201 South College Street, Charlotte, N.C. 28288-0680, Attention:
Syndication Agency Services (Telecopy No. (704) 383-0288) ; and Citicorp North
America, Bank Loan Syndications, 2 Penns Way, Suite 200, New Castle, DE
19720, (Telecopy No. (212) 994-0961);

 

(iv) if to the Swingline Lender, to Wachovia Bank, National Association,
Charlotte Plaza, CP-8, 201 South College Street, Charlotte, N.C. 28288-0680,
Attention: Syndication Agency Services (Telecopy No. (704) 383-0288);

 

(v) if to the Collateral Agent, to Wachovia Bank, National Association,
Charlotte Plaza, CP-8, 201 South College Street, Charlotte, N.C. 28288-0680,
Attention: Syndication Agency Services (Telecopy No. (704) 383-0288); and

 

(vi) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

 

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

 

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the Administrative Agent (and, in
the case of the Administrative Agent, by written notice to the Borrower). All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

 

SECTION 9.02. Waivers; Amendments.

 

(a) No failure or delay by the Administrative Agent, the Issuing Bank, the
Collateral Agent, the Swingline Lender or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank, the Collateral Agent, the Swingline Lender and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section 9.02, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender, the Collateral Agent, the Swingline Lender
or the Issuing Bank may have had notice or knowledge of such Default at the
time.

 

-82-



--------------------------------------------------------------------------------

(b) Except as provided in Section 2.20 with respect to an Incremental Facility
Amendment (or to give effect to any restatement of this Agreement, the
substantive terms of which are otherwise permitted hereby), neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended or modified except, in the case of this Agreement, pursuant to
an agreement or agreements in writing entered into by Holdings, the Borrower and
the Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Party or Loan Parties that are parties thereto, in each case with the
consent of the Required Lenders; provided that no such agreement shall

 

(i) increase the Commitment of any Lender without the written consent of such
Lender,

 

(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby,

 

(iii) postpone the maturity of any Loan, or any scheduled date of payment of the
principal amount of any Tranche B Term Loan under Section 2.10, the required
date of reimbursement of any LC Disbursement, or any date for the payment of any
interest or fees payable hereunder, or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date of expiration of any Commitment,
without the written consent of each Lender affected thereby,

 

(iv) change Section 2.18(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender,

 

(v) change any of the provisions of this Section 9.02 or the percentage set
forth in the definition of “Required Lenders” or any other provision of any Loan
Document specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as applicable),

 

(vi) release Holdings or any Subsidiary Loan Party from its Guarantee under the
Collateral Agreement (except as provided in Section 9.15 or in the Collateral
Agreement) or limit its liability in respect of such Guarantee, without the
written consent of each Lender,

 

(vii) release all or substantially all the Collateral from the Liens of the
Security Documents (except as provided in Section 9.15 or in the Collateral
Agreement), without the written consent of each Lender, or

 

(viii) change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of any Class differently than those holding Loans of any other Class, without
the written consent of Lenders holding a majority in interest of the outstanding
Loans and unused Commitments of each adversely affected Class,

 

provided, further, that (A) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender without the prior written consent

 

-83-



--------------------------------------------------------------------------------

of the Administrative Agent, the Issuing Bank or the Swingline Lender, as
applicable, and (B) any waiver, amendment or modification of this Agreement that
by its terms affects the rights or duties under this Agreement of the Revolving
Lenders (but not the Tranche B Lenders) or the Tranche B Lenders (but not the
Revolving Lenders) may be effected by an agreement or agreements in writing
entered into by Holdings, the Borrower and requisite percentage in interest of
the affected Class of Lenders that would be required to consent thereto under
this Section 9.02(b) if such Class of Lenders were the only Class of Lenders
hereunder at the time. In connection with any proposed amendment, modification,
waiver or termination (a “Proposed Change”) requiring the consent of all
affected Lenders, if the consent of the Supermajority Lenders (and, to the
extent any Proposed Change requires the consent of Lenders holding Loans of any
Class pursuant to clause (viii) of this Section 9.02(b), the consent of not less
than 75% in interest of the outstanding Loans and unused Commitments of such
Class) to such Proposed Change is obtained, but the consent to such Proposed
Change of other Lenders whose consent is required is not obtained (any such
Lender whose consent is not obtained as described in this Section 9.02(b) being
referred to as a “Non-Consenting Lender”), then, so long as the Lender that is
acting as the Administrative Agent is not a Non-Consenting Lender, at the
Borrower’s request, any assignee that is acceptable to the Administrative Agent
shall have the right, with the Administrative Agent’s consent, to purchase from
such Non-Consenting Lender, and such Non-Consenting Lender agrees that it shall,
upon the Borrower’s request, sell and assign to such assignee, at no expense to
such Non-Consenting Lender, all the Commitments, Tranche B Term Loans and
Revolving Exposure of such Non-Consenting Lender for an amount equal to the
principal balance of all Tranche B Term Loans and Revolving Loans (and funded
participations in Swingline Loans and unreimbursed LC Disbursements) held by
such Non-Consenting Lender and all accrued interest and fees with respect
thereto through the date of sale (including amounts under Sections 2.15, 2.16
and 2.17), such purchase and sale to be consummated pursuant to an executed
Assignment and Assumption in accordance with Section 9.04(b) (which Assignment
and Assumption need not be signed by such Non-Consenting Lender).

 

(c) Notwithstanding the provisions of clause (b), this Agreement may be amended
(or amended and restated) with the written consent of the Required Lenders, the
Administrative Agent, Holdings and the Borrower (i) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Tranche B Term Loans and the Revolving Loans and the accrued
interest and fees in respect thereof, and (ii) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders. In addition, this Agreement may be amended with the written consent of
the Administrative Agent, Holdings, the Borrower and the Lenders providing the
relevant Replacement Term Loans (as defined below) to permit the refinancing of
all outstanding Tranche B Term Loans (the “Refinanced Term Loans”) with a
replacement term loan tranche hereunder (the “Replacement Term Loans”); provided
that (i) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans, (ii) the
Applicable Rate for such Replacement Term Loans shall not be higher than the
Applicable Rate for such Refinanced Term Loans, (iii) the weighted average life
to maturity of such Replacement Term Loans shall not be shorter than the
weighted average life to maturity of such Refinanced Term Loans at the time of
such refinancing (except to the extent of nominal amortization for periods where
amortization has been eliminated as a result of prepayment of the Tranche B Term
Loans) and (iv) all other terms applicable to such Replacement Term Loans shall
be substantially identical to, or less favorable to the Lenders providing such
Replacement Term Loans than, those applicable to such Refinanced Term Loans,
except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the Tranche B Term
Loans in effect immediately prior to such refinancing.

 

-84-



--------------------------------------------------------------------------------

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

 

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Agents and their respective Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Agents, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions thereof (whether or not the transactions contemplated hereby
or thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable out-of-pocket expenses incurred by the Administrative
Agent, the Issuing Bank or any Lender, including the reasonable fees, charges
and disbursements of any counsel for the Administrative Agent, the Issuing Bank
or any Lender, in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this
Section 9.03, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such reasonable out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans or Letters
of Credit.

 

(b) The Borrower shall indemnify the Administrative Agent, each Agent, the
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”), and hold each
Indemnitee harmless, from and against any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any other agreement or instrument
contemplated hereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or Letter of Credit
or the use of the proceeds therefrom (including any refusal by the Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials on, at, under or from any Mortgaged Property or any other
property currently or formerly owned or operated by the Borrower or any of its
Subsidiaries, or any actual or alleged Environmental Liability related in any
way to the Borrower or any of its Subsidiaries or their respective properties or
operations, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are finally judicially determined by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

 

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, each Agent, the Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this Section 9.03, each Lender severally
agrees to pay to the Administrative Agent, such Agent, the Issuing Bank or the
Swingline Lender, as applicable, such Lender’s pro rata share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as applicable,
was incurred by or asserted against the Administrative Agent, the Issuing Bank
or the Swingline Lender in its capacity as such. For purposes hereof, a Lender’s
“pro rata share” shall be determined based upon its share of the aggregate
Revolving Exposures, outstanding Tranche B Term Loans and unused Commitments at
the time.

 

-85-



--------------------------------------------------------------------------------

(d) To the extent permitted by applicable law, neither Holdings nor the Borrower
shall assert, and each hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

 

(e) All amounts due under this Section 9.03 shall be payable not later than
three days after written demand therefor.

 

SECTION 9.04. Successors and Assigns.

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, express or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section 9.04) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Issuing
Bank and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

 

(1) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default has occurred and is continuing, any
other assignee;

 

(2) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Tranche B
Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund; and

 

(3) the Issuing Bank, provided that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of a Tranche B Term Loan.

 

(ii) Assignments shall be subject to the following conditions:

 

(1) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 or, in the case of a
Tranche B Term Loan, $1,000,000, unless each of the Borrower and the
Administrative Agent otherwise consents; provided that no such consent of the
Borrower shall be required (x) for an assignment by a Lender to an Approved Fund
of a Lender or (y) if an Event of Default has occurred and is continuing;

 

-86-



--------------------------------------------------------------------------------

(2) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

 

(3) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

(4) the assignee, if it is not already a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

For purposes of this Section 9.04(b):

 

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

 

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course and is
administered or managed by a Lender or an Affiliate of such Lender.

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section 9.04, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section 9.04.

 

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Banks and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Banks and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section 9.04
and any written consent to such assignment required by paragraph (b) of this
Section 9.04, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

-87-



--------------------------------------------------------------------------------

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Banks or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it), provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement, provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section 9.04, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section 9.04. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 9.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.18(c) as though it
were a Lender.

 

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.

 

(iii) Any Lender may at any time pledge, assign or grant a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge, assignment or grant to secure obligations to
a Federal Reserve Bank, and this Section 9.04 shall not apply to any such
pledge, assignment or grant of a security interest, provided that no such
pledge, assignment or grant of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledge or assignee for
such Lender as a party hereto.

 

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall have independent significance
and be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

 

-88-



--------------------------------------------------------------------------------

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

 

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The applicable Lender shall notify the Borrower and the
Administrative Agent of such setoff or application, provided that any failure to
give or any delay in giving such notice shall not affect the validity of any
such setoff or application under this Section 9.08. The rights of each Lender
under this Section 9.08 are in addition to other rights and remedies (including
other rights of setoff) which such Lender may have.

 

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.

 

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

 

(b) Each of Holdings and the Borrower hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the

 

-89-



--------------------------------------------------------------------------------

Issuing Bank or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against Holdings, the
Borrower or their respective properties in the courts of any jurisdiction.

 

(c) Each of Holdings and the Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section 9.09.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 9.10.

 

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, trustees, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority or
self-regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this
Section 9.12, to (i) any assignee or pledgee of or Participant in, or any
prospective assignee or pledgee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations, (g) with the consent of the Borrower or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section 9.12 or (ii) becomes available to the Administrative
Agent, any Issuing Bank or any Lender on a nonconfidential basis from a source
other than Holdings or the Borrower, provided that such source is not actually
known by such disclosing party to be bound by an agreement containing provisions
substantially the

 

-90-



--------------------------------------------------------------------------------

same as those contained in this Section 9.12. For the purposes of this
Section 9.12, the term “Information” means all information received from
Holdings or the Borrower relating to Holdings or the Borrower or its business,
other than any such information that is available to the Administrative Agent,
any Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
Holdings or the Borrower, provided that, in the case of information received
from Holdings, the Borrower or any Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section 9.12 shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.13 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.14. USA Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Patriot Act.

 

SECTION 9.15. Release of Collateral. Upon any sale or other transfer by any Loan
Party of any Collateral that is permitted under this Agreement, or upon the
effectiveness of any written consent to the release of the security interest
granted hereby in any Collateral pursuant to Section 9.02 of this Agreement, the
security interest in such Collateral shall be automatically released.

 

-91-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

AMERIPATH, INC.,     as the Borrower By:  

/s/ David L. Redmond

--------------------------------------------------------------------------------

Name:   David L. Redmond Title:   Executive Vice President AMERIPATH HOLDINGS,
INC. By:  

/s/ David L. Redmond

--------------------------------------------------------------------------------

Name:   David L. Redmond Title:   Executive Vice President

WACHOVIA BANK, NATIONAL ASSOCIATION,

    individually and as Administrative Agent

By:  

/s/ Tye Nordberg

--------------------------------------------------------------------------------

Name:   Tye Nordberg Title:   Vice President

CITIGROUP GLOBAL MARKETS INC.,

    individually and as Syndication Agent

By:  

/s/ Asghar Ali

--------------------------------------------------------------------------------

Name:   Asghar Ali Title:   Director

DEUTSCHE BANK SECURITIES INC.,

    as Co-Documentation Agent

By:  

/s/ Michael Walsh

--------------------------------------------------------------------------------

Name:   Michael Walsh Title:   Managing Director By:  

/s/ John C. Cushman

--------------------------------------------------------------------------------

Name:   John C. Cushman Title:   Director

 

[Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS,     as a Lender By:  

/s/ Stephen Cayer

--------------------------------------------------------------------------------

Name:   Stephen Cayer Title:   Director By:  

/s/ David Mayhew

--------------------------------------------------------------------------------

Name:   David Mayhew Title:   Managing Director

UBS SECURITIES LLC,

    individually and as Co-Documentation Agent

By:  

/s/ William A. Roche

--------------------------------------------------------------------------------

Name:   William A. Roche Title:   Executive Director By:  

/s/ Barbara S. Wang

--------------------------------------------------------------------------------

Name:   Barbara S. Wang Title:   Director and Counsel     Region Americas Legal

 

[Credit Agreement]